Exhibit 10.14

[EXECUTION COPY]

 

 

TRIBUNE EMPLOYEE STOCK OWNERSHIP PLAN


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

PAGE

SECTION 1

 

1

Background of Plan

 

1

1.1

 

History and Purpose

 

1

1.2

 

Effective Date; Plan Year

 

1

1.3

 

Trustee; Trust Agreement

 

1

1.4

 

Plan Administration

 

2

1.5

 

Employers

 

2

 

 

 

 

 

SECTION 2

 

3

Eligibility and Participation

 

3

2.1

 

Eligibility to Participate

 

3

2.2

 

Participation Not Guarantee of Employment

 

4

2.3

 

Leased Employees

 

4

2.4

 

Military Service

 

4

2.5

 

Omission of Eligible Employee

 

5

2.6

 

Inclusion of Ineligible Person

 

5

 

 

 

 

 

SECTION 3

 

6

Service & Compensation

 

6

3.1

 

Years of Service

 

6

3.2

 

Hour of Service

 

7

3.3

 

One Year Break in Service

 

8

3.4

 

Compensation

 

8

 

 

 

 

 

SECTION 4

 

10

Employer Contributions

 

10

4.1

 

Employer Contributions

 

10

4.2

 

Due Date for Employer Contributions

 

11

4.3

 

Payment of Acquisition Loans

 

11

4.4

 

Individual Employer’s Share of Employer Contributions; Limitations on Employers’
Contributions

 

12

 

 

 

 

 

SECTION 5

 

13

Company Stock; Acquisition Loans

 

13

5.1

 

Company Stock

 

13

5.2

 

Acquisition Loans

 

13

 

i


--------------------------------------------------------------------------------


 

SECTION 6

 

14

Investment of Employer Contributions

 

14

6.1

 

ESOP Stock Account Investments in Company Stock

 

14

6.2

 

Diversification of Investments in Company Stock

 

14

 

 

 

 

 

SECTION 7

 

16

Accounting

 

16

7.1

 

Participants’ Accounts

 

16

7.2

 

Loan Suspense Account

 

16

7.3

 

Accounting Dates; Special Accounting Dates; Accounting Period

 

16

7.4

 

Transfer of Shares From Loan Suspense Account to Participants’ ESOP Stock
Accounts

 

17

7.5

 

Adjustment of Participants’ Accounts

 

17

7.6

 

Dividends on Company Stock

 

19

7.7

 

Investment of Cash in Trust

 

20

7.8

 

Fair Market Value of Company Stock

 

20

7.9

 

Stock Dividends, Stock Splits and Capital Reorganizations Affecting ESOP Shares

 

20

7.10

 

Allocation of Proceeds from Sale or Liquidation

 

22

 

 

 

 

 

SECTION 8

 

23

Contribution and Benefit Limitations

 

23

8.1

 

Contribution Limitations

 

23

8.2

 

Combining of Plans

 

24

8.3

 

Highly Compensated Employee

 

24

 

 

 

 

 

SECTION 9

 

26

Period of Participation

 

26

9.1

 

Settlement Date

 

26

 

 

 

 

 

SECTION 10

 

27

Vesting in Benefits; Forfeitures; Reinstatements

 

27

10.1

 

Fully Vested Benefits

 

27

10.2

 

Partially Vested Benefits

 

27

10.3

 

Forfeitures

 

27

10.4

 

Reinstatement

 

28

 

 

 

 

 

SECTION 11

 

29

Distributions Following Settlement Date

 

29

11.1

 

Manner of Distribution

 

29

11.2

 

Determination of Account Balances

 

29

 

ii


--------------------------------------------------------------------------------


 

11.3

 

Reinvestment of ESOP Stock Account

 

30

11.4

 

Timing of Distributions

 

30

11.5

 

Direct Rollovers

 

35

11.6

 

Designation of Beneficiary

 

37

11.7

 

Missing Participants or Beneficiaries; Delays in Determining Benefits

 

38

11.8

 

Facility of Payment

 

39

 

 

 

 

 

SECTION 12

 

40

Rights, Restrictions, and Options on Company Stock

 

40

12.1

 

Right of First Refusal

 

40

12.2

 

Put Option

 

40

12.3

 

Share Legend; Other Restrictions

 

42

12.4

 

Nonterminable Rights

 

42

 

 

 

 

 

SECTION 13

 

43

Voting and Tendering of Company Stock

 

43

 

 

 

 

 

SECTION 14

 

45

General Provisions

 

45

14.1

 

Interests Not Transferable

 

45

14.2

 

Absence of Guaranty

 

45

14.3

 

Employment Rights

 

45

14.4

 

Litigation by Participants or Other Persons

 

45

14.5

 

Evidence

 

46

14.6

 

Waiver of Notice

 

46

14.7

 

Controlling Law

 

46

14.8

 

Statutory References

 

46

14.9

 

Severability

 

46

14.10

 

Additional Employers

 

46

14.11

 

Action By Employers

 

47

14.12

 

Gender and Number

 

47

14.13

 

Indemnification

 

47

14.14

 

Automated Systems

 

47

 

 

 

 

 

SECTION 15

 

48

Restrictions as to Reversion of Trust Assets to the Employers

 

48

 

 

 

 

 

SECTION 16

 

50

Amendment and Termination

 

50

16.1

 

Amendment

 

50

16.2

 

Termination

 

50

16.3

 

Nonforfeitability and Distribution on Termination

 

50

 

iii


--------------------------------------------------------------------------------


 

16.4

 

Plan Merger, Consolidation, Etc.

 

51

 

 

 

 

 

SECTION 17

 

52

Administration

 

52

17.1

 

The Administrator

 

52

17.2

 

The Administrator’s General Powers, Rights, and Duties

 

52

17.3

 

Interested Administrator Member

 

53

17.4

 

Administrator Expenses

 

53

17.5

 

Uniform Rules

 

54

17.6

 

Information Required by the Administrator

 

54

17.7

 

Review of Benefit Determinations

 

54

17.8

 

Administrator’s Decision Final

 

54

17.9

 

Denial Procedure and Appeal Process

 

54

 

 

 

 

 

SECTION 18

 

58

Special Rules Applicable When Plan is Top-Heavy

 

58

18.1

 

Purpose and Effect

 

58

18.2

 

Top-Heavy Plan

 

58

18.3

 

Key Employee

 

59

18.4

 

Aggregated Plans

 

59

18.5

 

Minimum Employer Contribution

 

60

18.6

 

Coordination of Benefits

 

60

 

 

 

 

 

EXHIBIT 1

 

61

Tribune Employee Stock Ownership Plan

 

61

 

iv


--------------------------------------------------------------------------------


Index of Defined Terms

Accounting Date

 

16

 

Highly Compensated Employee

24

Accounting Period

 

16

 

Hour of Service

7

Accounts

 

16

 

Investment Income

20

Acquisition Loan

 

13

 

Key Employee

59

Administrator

 

2, 52

 

Leased Employee

4

Annual Addition

 

23

 

Limitation Year

23

Beneficiary

 

38

 

Loan Suspense Account

16

Code

 

46

 

Nonallocation Year

20

Company

 

1

 

Normal Retirement Age

26

Company Stock

 

13

 

One Year Break in Service

8

Compensation

 

8

 

Participant

3

Controlled Group Member

 

2

 

Plan

1

Deemed-Owned Shares

 

21

 

Plan Year

1

Determination Date

 

58

 

Pledge Agreement

48

Disqualified Person

 

20

 

Put Option

40

Dividend

 

17

 

Qualified Election Period

14

Effective Date

 

1

 

Qualified Participant

14

Eligible Distributee

 

36

 

Ratio Percentage Test

10

Eligible Employee

 

3

 

Related Company

2

Eligible Participant

 

10

 

Related Defined Contribution Plan

23

Eligible Retirement Plan

 

36

 

Required Commencement Date

31

Eligible Rollover Distribution

 

36

 

Right of First Refusal

40

Employee

 

3

 

Settlement Date

26

Employer

 

2

 

Special Accounting Date

16

Employer Contribution

 

10

 

Spouse

38

ERISA

 

46

 

Synthetic Equity

21

ESOP Cash Account

 

16

 

Top-Heavy Plan

58

ESOP Stock Account

 

16

 

Trust

1

Financed Shares

 

13

 

Trustee

1

Forfeiture

 

27

 

Years of Service

6

 

i


--------------------------------------------------------------------------------


TRIBUNE EMPLOYEE STOCK OWNERSHIP PLAN


SECTION 1


BACKGROUND OF PLAN


1.1          HISTORY AND PURPOSE

Tribune Company, a Delaware corporation (the “Company”) hereby establishes the
Tribune Employee Stock Ownership Plan (the “Plan”), to enable eligible Employees
to acquire stock ownership interests in the Company by investing primarily in
Company Stock.  The Plan is intended to be a qualified employee benefit plan
under section 401(a) of the Code and an employee stock ownership plan within the
meaning of section 4975(e)(7) of the Code, and all interpretations of the Plan
shall be consistent with that intent.  The Plan is intended to invest primarily
in Company Stock, and is specifically permitted to invest up to 100% of its
assets in Company Stock.


1.2          EFFECTIVE DATE; PLAN YEAR

The Effective Date of the Plan is January 1, 2007 (the “Effective Date”).   The
Plan will be administered on the basis of a plan year (the “Plan Year”) which
shall be the 12-month period ending on December 31 of each year.


1.3          TRUSTEE; TRUST AGREEMENT

Amounts contributed under the Plan are held and invested, until distributed, by
the trustee (the “Trustee”) appointed by the Company acting by its Board of
Directors.  The Trustee acts in accordance with the terms of a trust agreement
between the Company and the Trustee, which trust agreement is known as the
Tribune Employee Stock Ownership Trust (the “Trust”).  The Trust implements and
forms a part of the Plan.  The provisions of and benefits under the Plan are
subject to the terms and provisions of the Trust.  In the event of any conflict
between the Plan and the trust agreement, the terms of the trust agreement shall
control.


1.4          PLAN ADMINISTRATION

The Plan is administered by a committee appointed by the Board of Directors of
the Company (the “Administrator”) as described in Section 17.1.  Any notice or
document

1


--------------------------------------------------------------------------------


required to be given to or filed with the Administrator will be properly given
or filed if delivered or mailed, by registered or certified mail, postage
prepaid, to the Administrator, in care of the Company at its corporate
headquarters.


1.5          EMPLOYERS

Exhibit 1 lists the payroll codes and employee groups, and the corresponding
employers, which are all Controlled Group Members, are Employers.  Any other
Controlled Group Member by resolution may adopt the Plan with respect to one or
more employee groups with the Company’s consent (acting through the
Administrator).  The Company and any such Controlled Group Members that adopt
the Plan are referred to below collectively as the “Employers” and sometimes
individually as an “Employer.”  A “Controlled Group Member” means any
corporation that is a member of a controlled group of corporations with the
Company (within the meaning of Section 409(l)(4) of the Code).  A “Related
Company” includes the Company and any corporation or other entity treated as
being in a controlled group of corporations or under common control with the
Company, within the meaning of Code Sections 414(b) and (c), or that is treated
as being part of an affiliated service group that includes the Company within
the meaning of Code Section 414(m), or that is otherwise aggregated with the
Company pursuant to any regulations issued under Code Section 414(o).

2


--------------------------------------------------------------------------------



SECTION 2


ELIGIBILITY AND PARTICIPATION


2.1          ELIGIBILITY TO PARTICIPATE

(a)                                  Subject to the terms and conditions of the
Plan, each Eligible Employee will become a “Participant” in the Plan on the
first day of the pay period following the date on which the Employee first
completes a Year of Service and has attained age 21.  An “Eligible Employee” is
an Employee:

(i)  who is not a member of a group or class of Employees of an Employer whose
terms and conditions of employment are covered by a collective bargaining
agreement, unless retirement benefits were not the subject of good faith
bargaining between the Employer and a collective bargaining representative;

(ii)  who is not a Leased Employee;

(iii)  who is not a nonresident alien;

(iv)  the terms and conditions of whose employment are not governed by an
employment agreement that precludes his participation in the Plan;

(v)  who does not perform services for an Employer as an employee of a personal
service corporation, professional corporation or similar intervening corporate
entity, regardless of whether the validity of that corporate entity is
subsequently nullified by the Internal Revenue Service or any court; and

(vi)  who is a member of a group of employees to which the Plan has been
extended by his Employer (Exhibit 1 lists the groups of Employers to which the
Plan is extended as of the Effective Date).

(b)                                 For all purposes of the Plan, an individual
shall be an “Employee” of or be “employed” by a Related Company for any Plan
Year only if such individual is treated as a common law employee by the Related
Company for purposes of employment taxes and wage withholding for federal income
taxes.  If an individual is not considered to be an “Employee” of a Related
Company in accordance with the preceding sentence for a Plan Year, a subsequent
determination by the Related Company, any governmental agency or court that the
individual is a

3


--------------------------------------------------------------------------------


common law employee of the Related Company, even if such determination is
applicable to prior years, will not have a retroactive effect for purposes of
eligibility to participate in the Plan.

(c)                                  Any Participant who terminates employment
but is reemployed by an Employer before incurring a One Year Break in Service
shall continue to participate in the Plan in the same manner as if such
termination had not occurred, effective as of the date of reemployment.  Any
Participant who terminates employment but is reemployed by an Employer after
incurring a One Year Break in Service shall be treated as a new hire and
participate in the Plan only after again satisfying the requirements of this
Section.


2.2          PARTICIPATION NOT GUARANTEE OF EMPLOYMENT

Participation in the Plan does not constitute a guarantee or contract of
employment and will not give any Employee the right to be retained in the employ
of the Employers nor any right or claim to any benefit under the terms of the
Plan unless such right or claim has specifically accrued under the terms of the
Plan.


2.3          LEASED EMPLOYEES

A “Leased Employee” means any person defined in Code Section 414(n), which
includes any person who is not an Employee of an Employer, but who has provided
services to an Employer, which services are performed under the primary
direction or control of the Employer, on a substantially full-time basis for a
period of at least one year, pursuant to an agreement between the Employer and a
leasing organization.  If a Leased Employee is subsequently employed by an
Employer, the period during which a Leased Employee performs services for the
Employer shall be taken into account for purposes of Section 3.1 of the Plan.


2.4          MILITARY SERVICE

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u).  A Participant returning to
employment after serving in the uniformed services is treated as not having
incurred a One Year Break In Service (as defined in subsection 3.3) during the
period of qualified military service.  Each period of qualified military service
is considered under the Plan to be service with the Employer for the purposes
of:

(a)           determining the nonforfeitability of the Participant’s Account
balances, in accordance with the provisions of Section 10 of the Plan; and

4


--------------------------------------------------------------------------------


(b)           determining the Participant’s benefit allocations under Section 4.


2.5          OMISSION OF ELIGIBLE EMPLOYEE

If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted, and discovery of such omission is not made
until after a contribution by the Employer for the Plan Year has been made, the
Employer shall make a subsequent contribution with respect to the omitted
Employee in the amount which the Company would have contributed if he or she had
not been omitted.  Such contribution shall be made regardless of whether or not
it is deductible in whole or in part in any taxable year under applicable
provisions of the Code.


2.6          INCLUSION OF INELIGIBLE PERSON

If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included, and discovery of such incorrect
inclusion is not made until after a contribution by the Company for the year has
been made, the Company shall not be entitled to recover the contribution made
with respect to the ineligible person regardless of whether a deduction is
allowable with respect to such contribution.  In such event, the amount
contributed with respect to the ineligible person shall constitute a Forfeiture
for the Plan Year in which the discovery is made.

5


--------------------------------------------------------------------------------



SECTION 3


SERVICE & COMPENSATION


3.1          YEARS OF SERVICE

The term “Years of Service” means an Employee’s or Participant’s period of
service with the Employer or Controlled Group Member determined in accordance
with the following:

(a)                                  An Employee shall be credited with one
“Year of Service” for eligibility purposes if he or she is employed with an
Employer or Controlled Group Member for a period of 12 months following the date
he or she first completes an Hour of Service and completes 1,000 Hours of
Service during that period.  If the Employee fails to do so, then he or she
shall be credited with one “Year of Service” for eligibility purposes if he or
she is employed by an Employer during the 12 months of a Plan Year and completes
1,000 Hours of Service during that period, beginning with the Plan Year
including the first anniversary of the date on which the Employee first
completes an Hour of Service for an Employer or Controlled Group Member.

(b)                                 For purposes of vesting under Section 10, a
Participant will be credited with a Year of Service upon completing 1,000 Hours
of Service during a Plan Year.

(c)                                  Years of Service shall include service
performed prior to the Effective Date of the Plan and shall include service
regardless of age.

(d)                                 If any former Participant is reemployed
after a One Year Break in Service has occurred, Years of Service shall include
Years of Service prior to his One Year Break in Service, subject to the
following rules:

(i)                                     If a former Participant has a One Year
Break in Service, his pre-break and post-break service shall be used for
computing Years of Service for eligibility and for vesting purposes only after
he has been employed for one (1) Year of Service following the date of his
reemployment with an Employer;

(ii)                                  Any former Participant who under the Plan
does not have a nonforfeitable right to any interest in the Plan resulting from
Employer Contributions shall lose credits otherwise allowable under (i) above if
his consecutive One Year Breaks in Service equal or exceed the greater of (A)
five (5) or (B) the aggregate number of his pre-break Years of Service;

6


--------------------------------------------------------------------------------


(iii)                               After five (5) consecutive One Year Breaks
in Service, a former Participant’s vested balance of his Accounts attributable
to pre-break service shall not be increased as a result of post-break service;

(iv)                              If a former Participant who has not had his
Years of Service before a One Year Break in Service disregarded pursuant to (ii)
above completes one (1) Year of Service for eligibility purposes following his
reemployment with an Employer, he shall participate in the Plan retroactively
from his date of reemployment;

(v)                                 If a former Participant who has not had his
Years of Service before a One Year Break in Service disregarded pursuant to (ii)
above completes a Year of Service (a One Year Break in Service previously
occurred, but employment had not terminated), he shall participate in the Plan
retroactively from the first day of the Plan Year during which he completes one
(1) Year of Service.


3.2          HOUR OF SERVICE

Subject to the following provisions of this Section, the term “Hour of Service”
means, with respect to any Employee, (1) each hour for which the Employee is
directly or indirectly paid or entitled to payment by an Employer for the
performance of duties; (2) each hour for which the Employee is directly or
indirectly paid or entitled to payment by an Employer for reasons other than the
performance of duties (such as vacation, holiday, sickness, jury duty,
disability, lay-off, military duty or leave of absence); and (3) each hour for
which back pay, irrespective of mitigation of damages, has been either awarded
or agreed to by an Employer.  These hours will be credited to the Employee for
the computation period or periods to which the award or agreement pertains
rather than the computation period in which the award, agreement or payment is
made.  The same Hours of Service shall not be credit both under (1) or (2), as
the case may be, and under (3).  All Hours of Service shall be determined and
credited in accordance with Department of Labor Reg. Sec. 2530.200b-2.

An Employee or Participant shall not be credited with more than 501 Hours of
Service for any single continuous period during which he performs no duties for
an Employer.  Payments considered for purposes of the foregoing shall include
payments unrelated to the length of the period during which no duties are
performed but shall not include payments made solely as reimbursement for
medically related expenses or solely for the purpose of complying with
applicable workmen’s compensation, unemployment compensation or disability
insurance laws.

7


--------------------------------------------------------------------------------



3.3          ONE YEAR BREAK IN SERVICE

The term “One Year Break in Service” means any Plan Year during which an
Employee or a Participant does not complete more than 500 Hours of Service.

To the extent necessary to avoid a One Year Break in Service and to the extent
Hours of Service are not otherwise credited as provided in Section 3.2, an
Employee or Participant shall be credited with up to 501 Hours of Service during
a Plan Year on account of an absence during such Plan Year due to:

(a)                                  the pregnancy of the Employee or
Participant;

(b)                                 the birth of a child of the Employee or
Participant;

(c)                                  the placement of a child with the Employee
or Participant in connection with the adoption of such child by such Employee or
Participant; and

(d)                                 caring for such child for a period beginning
immediately following such birth or placement.


3.4          COMPENSATION

Except as otherwise provided below, a Participant’s “Compensation” for a Plan
Year means the base salary, wages and commissions paid by his Employer for
personal services, excluding the following:  bonuses; overtime pay; shift
differential amounts; deferred compensation; severance pay; accrued vacation pay
paid in a lump sum after the Employee has terminated employment; incentive pay
or incentive commissions; amounts attributable to the grant or exercise of stock
options, the grant of restricted stock, the lapse of restrictions on restricted
stock, or dividends paid on restricted stock; payments from or contributions to
any employee benefit plan (except as specifically provided below); and special
allowances (such as amounts paid to a Participant during an authorized leave of
absence, moving expenses, car expenses, tuition reimbursement, meal allowances,
the cost of excess group life insurance includible in taxable income, and
similar items).  Compensation shall be determined prior to reduction for any
contributions made on behalf of the Participant to this Plan or to any plan
which is qualified under Section 125, 132(f) or 401(k) of the Internal Revenue
Code.

For a Participant’s initial year of participation, Compensation shall be
recognized only for the period he is a Participant.

In no event shall the amount of a Participant’s Compensation taken into account
for purposes of the Plan for any Plan Year exceed the dollar limitation in
effect under Code Section 401(a)(17) (as that limita­tion is adjusted from time
to time by the Secretary of the Treasury pursuant to Code Section 401(a)(17) and
which is $225,000 for the Plan Year commencing in 2007).  If this period
consists of fewer than 12 months, the annual compensation

8


--------------------------------------------------------------------------------


limit shall be an amount equal to the otherwise applicable annual compensation
limit multiplied by a fraction, the numerator of which is the number of months
in the short determination period, and the denominator of which is 12.

9


--------------------------------------------------------------------------------



SECTION 4


EMPLOYER CONTRIBUTIONS


4.1          EMPLOYER CONTRIBUTIONS

(a)  Timing, Form and Amount.  Subject to the conditions and limita­tions of the
Plan, the Company, in its sole discretion, may direct the Employers to make a
contribution (the “Employer Contri­bution”) to the Plan for any Plan Year.  Any
such Employer Contribution for a Plan Year shall be made in such amount, if any,
as determined by the Company prior to the end of the Plan Year or within a
reasonable period of time after the end of the Plan Year, provided, however,
that the Company shall direct the Employer to make Employer Contributions at
least in the amount which, when combined with Dividends which may lawfully be
used to make payments on an Acquisi­tion Loan, is sufficient to meet the Plan’s
obligations on all outstanding Acquisition Loans. Employer Contributions shall
be made in cash or in Company Stock (in the discretion of the Company) as of the
last day of the Plan Year.  Employer Contribu­tions may also be made in the form
of forgiveness of any indebtedness owing by the Plan to an Employer, or by an
Employer’s payment of indebtedness owing by the Plan to any third party.

(b)  Allocation of Employer Contributions — General Rule.  An “Eligible
Participant” for a Plan Year is a Participant (1) who completes 1,000 Hours of
Service during the Plan Year and who is actively employed by an Employer on the
last day of the Plan Year, or (2) who terminated employment with the Related
Companies due to retirement, disability, or death as described in Section
9.1(a), (b), or (c) during the Plan Year.  Except as otherwise provided herein,
Employer Contributions for a Plan Year shall be allocated to the ESOP Stock
Account or ESOP Cash Account, as applicable, of each Eligible Participant in the
proportion that such Eligible Participant’s Compensation for the Plan Year bears
to the total Compensation of all Eligible Participants for such Plan Year.

(c)  Allocation of Employer Contributions — Special Rules.

(1)  If in any Plan Year, as a result of excluding from the allocation for such
year Participants with less than 1,000 Hours of Service or who are not employed
on the last day of the Plan Year as described in paragraph (b), the Plan would
fail to qualify under section 401(a)(3) of the Code due to failure to comply
with the “Ratio Percentage Test” described below, then for such Plan Year a
number of Participants as determined in the following sentence shall be treated
as Eligible Participants, to the extent necessary to satisfy such Ratio
Percentage Test, and the allocation of Employer Contributions shall be
recomputed accordingly.  The number of such Participants who were not otherwise
Eligible Participants who shall become Eligible Participants shall be the
minimum number of Participants as are necessary to permit the Plan to satisfy
the Ratio Percentage Test, and the specific Participants who shall become
Eligible Participants under the terms of this paragraph shall be those
Participants who were employed by an Employer on the last day of the Plan Year
and who

10


--------------------------------------------------------------------------------


completed the greatest number of Hours of Service in the Plan Year.  If, after
including all Participants described in the preceding sentence as Eligible
Participants, the Plan still fails to satisfy the Ratio Percentage Test, then
Participants who were not employed by an Employer on the last day of the Plan
Year shall be included, in the order of those who completed the greatest number
of Hours of Service during the Plan Year.  In the event more than one Employee
has completed a specific number of Hours of Service, all such Employees shall be
Eligible Participants if any one of them would be so eligible.  The plan shall
be deemed to comply with the Ratio Percentage Test if the percentage of
non-Highly Compensated Employees benefiting under the Plan for a Plan Year is at
least 70% of the percentage of Highly Compensated Employees benefiting under the
Plan.  Employees who are nonresident aliens, who are under age 21, or who do not
have a Year of Service for eligibility purposes, or who were not employed by an
Employer on the last day of the Plan Year and who had less than 500 Hours of
Service during the Plan Year shall be excluded from this computation.  For this
purpose, an Employee shall be considered to benefit under the Plan for a Plan
Year if he or she receives an allocation of Employer Contributions for that Plan
Year.

(2)  If, for any Plan Year, it is necessary to rely on the special rules of
Section 415(c)(6) of the Code to permit the Plan to comply with the limitations
of Section 415 of the Code for that year, and more than one third of the
Employer Con­tributions for such Plan Year would be allocated in accor­dance
with this section to the accounts of Highly Compensated Employees, then the
following procedure shall be utilized instead of the procedure in paragraph (b):
(1) exactly one third of the Employer Contributions shall be allocated to the
accounts of the Highly Compensated Employees who are Eligible Participants, pro
rata on the basis of such Eligible Participants’ Compensation for such Plan
Year; (2) the remaining Employer Contribu­tions shall be allocated to the
accounts of the non-Highly Compensated Employees who are Eligible Participants,
pro rata on the basis of such Eligible Participants’ Compensation for such Plan
Year.

(d)  No Participant Contributions.  No contributions, including rollover
contributions, will be permitted by Employees or Participants.


4.2          DUE DATE FOR EMPLOYER CONTRIBUTIONS

Any Employer Contributions for a Plan Year shall be due on the last day of the
Plan Year and, if not paid by the end of that Plan Year, shall be payable to the
Trustee as soon as practicable thereafter, without interest, but not later than
the time prescribed by law for filing the Company’s Federal income tax return
for such Plan Year, including extensions thereof.


4.3          PAYMENT OF ACQUISITION LOANS

For each Accounting Period during which an Acquisition Loan is outstanding, the
Trustee shall use any Employer Contributions made for such Accounting Period
pursuant to Section 4.1 to make principal and interest payments then due on the
Acquisition Loan or

11


--------------------------------------------------------------------------------


loans outstanding at the end of such Accounting Period.  Each such payment by
the Trustee will release shares of Company Stock from the Loan Suspense Account
of the Trust.  Except as provided in Section 7.6, Company Stock that is so
released will be allocated to Participants’ ESOP Stock Accounts as provided in
Section 4.1.  If no Acquisition Loan is outstanding at the end of an Accounting
Period, the Trustee shall invest the contributions made for such Accounting
Period as directed by the Administrator, in accordance with the provisions of
Section 6.1.


4.4          INDIVIDUAL EMPLOYER’S SHARE OF EMPLOYER CONTRIBUTIONS; LIMITATIONS
ON EMPLOYERS’ CONTRIBUTIONS

The Company shall determine each Employer’s share of Employer Contributions to
be made pursuant to Section 4.1.  The certificate of the Company as to the
correctness of any amounts or calculations relating to the Employers’
contributions under the Plan shall be conclusive on all persons.

12


--------------------------------------------------------------------------------



SECTION 5


COMPANY STOCK; ACQUISITION LOANS


5.1          COMPANY STOCK

For purposes of the Plan, the term “Company Stock” shall mean common stock
issued by a Controlled Group Member  that is readily tradable on an established
securities market; provided, however, if no Controlled Group Member’s common
stock is readily tradable on an established securities market, the term “Company
Stock” shall mean common stock issued by a Controlled Group Member having a
combination of voting power and Dividend rights equal to or in excess of:  (a)
that class of common stock of the Controlled Group Members having the greatest
voting power and (b) that class of common stock of the Controlled Group Members
having the greatest Dividend rights.  Non-callable preferred stock shall be
treated as Company Stock for purposes of the Plan if such stock is convertible
at any time into stock that is readily tradable on an established securities
market (or, if applicable, that meets the requirements of (a) and (b) next
above) and if such conversion is at a conversion price that, as of the date of
the acquisition by the Plan, is reasonable.  For purposes of the immediately
preceding sentence, preferred stock shall be treated as non-callable if, after
the call, there will be a reasonable opportunity for a conversion that meets the
requirements of the immediately preceding sentence.  Company Stock shall be held
under the Trust only if such stock satisfies the requirements of Section
407(d)(5) of ERISA.


5.2          ACQUISITION LOANS

An “Acquisition Loan” means the issuance of notes, a series of notes or other
installment obligations incurred by the Trustee, in accordance with the Trust,
in connection with the purchase of Company Stock.  The term “Financed Shares”
means shares of Company Stock acquired by the Trustee with the proceeds of an
Acquisition Loan.  The terms of each Acquisition Loan shall meet the applicable
requirements of Treasury Regulations Section 54.4975-7(b), including the
requirements:  (a) that the loan bear a reasonable rate of interest, be for a
definite period (rather than payable on demand), and be without recourse against
the Plan, and (b) that the only assets of the Plan that may be given as
collateral are Financed Shares purchased with the proceeds of that loan or with
the proceeds of a prior Acquisition Loan.

13


--------------------------------------------------------------------------------



SECTION 6


INVESTMENT OF EMPLOYER CONTRIBUTIONS


6.1          ESOP STOCK ACCOUNT INVESTMENTS IN COMPANY STOCK

Employer Contributions that are used to repay an Acquisition Loan shall be
invested in Company Stock through the release of Financed Shares and the
crediting of such shares to Participants’ Accounts (as described in Sections
7.4, 7.5 and 7.6).  If an Acquisition Loan is not outstanding, the Administrator
may direct the Trustee to invest the Employer Contributions in Company Stock.


6.2          DIVERSIFICATION OF INVESTMENTS IN COMPANY STOCK

Pursuant to rules established by the Administrator, Active Participants may
elect to diversify portions of their ESOP Stock Accounts, subject to the
following:

(a)                                  Each Active Participant who has attained
age 55 years and has at least ten years of participation in the Plan (a
“Qualified Participant”) may elect during each of the Participant’s Qualified
Election Periods to diversify up to twenty-five percent (fifty percent in the
case of the Participant’s last Qualified Election Period) of the number of
shares of Company Stock in the Qualified Participant’s ESOP Stock Account
eligible for diversification (as described in paragraph (b) next below), by
receiving a cash distribution of the applicable amount.

(b)                                 The portion of a Qualified Participant’s
ESOP Stock Account balance subject to diversification shall equal twenty-five
percent (fifty percent in the case of the Qualified Participant’s last year of
the Qualified Election Period) of the total number of shares of Company Stock
allocated to the Participant’s ESOP Stock Account (including shares that the
Participant previously elected to diversify pursuant to this Section), less the
number of such shares previously diversified pursuant to the Qualified
Participant’s election under this Section.

(c)                                  For purposes of this Section, a “Qualified
Election Period” means:  (i) the ninety-day period immediately following the
last day of the first Plan Year in which the Participant becomes a Qualified
Participant, and (ii) the ninety-day period immediately following the last day
of each of the five Plan Years immediately following the first Plan Year in
which the Participant becomes a Qualified Participant.  Any election made in
accordance with the provisions of paragraph (a) next above with respect to any
Qualified Election Period shall be given effect within ninety days after the end
of that Qualified Election Period.

14


--------------------------------------------------------------------------------


(d)                                 The provisions of this Section shall not
apply to any Participant if the value of the Participant’s ESOP Stock Account
(determined as of the regular Accounting Date immediately preceding the first
day on which the Participant would otherwise be entitled to make an election
under this Section) is $500 or less.

15


--------------------------------------------------------------------------------



SECTION 7


ACCOUNTING


7.1          PARTICIPANTS’ ACCOUNTS

The Administrator shall maintain or cause to be maintained under the Plan the
following accounts in the name of each Participant (to the extent applicable):

(a)                                  ESOP Stock Account.  An “ESOP Stock
Account” to reflect shares of Company Stock allocated to such Participant.

(b)                                 ESOP Cash Account.  An “ESOP Cash Account”
to reflect assets other than Company Stock allocated to such Participant.

In addition to the accounts described above, the Administrator may maintain such
other accounts and subaccounts in the names of Participants or otherwise as the
Administrator may consider necessary or advisable.  Collectively, all accounts
and subaccounts maintained for a Participant are referred to as the
Participant’s “Accounts.”

The Administrator may establish such nondiscriminatory rules and procedures
relating to the maintenance, adjustment and liquidation of Participants’
Accounts as the Administrator may consider necessary or advisable.


7.2          LOAN SUSPENSE ACCOUNT

The Administrator shall maintain or cause to be maintained in the Trust a “Loan
Suspense Account” to reflect the Financed Shares acquired by the Trustee with
the proceeds of an Acquisition Loan, if any, prior to the transfer of such
Financed Shares to the Participants’ ESOP Stock Accounts, any Dividends
attributable to such shares or transferred to the Loan Suspense Account pursuant
to Section 7.5, and any Investment Income attributable to such Dividends.


7.3          ACCOUNTING DATES; SPECIAL ACCOUNTING DATES; ACCOUNTING PERIOD

The last day of each Plan Year shall be the “Accounting Date.”  Participants’
Accounts shall be adjusted on the Accounting Date.  A “Special Accounting Date”
is any date designated as such by the Administrator or a Special Accounting Date
occurring under Section 16.3.  The term “Accounting Date” includes an annual
Accounting Date and a Special Accounting Date.  Any references to an “Accounting
Period” ending on an Accounting Date shall mean the period since the next
preceding regular Accounting Date.

16


--------------------------------------------------------------------------------



7.4          TRANSFER OF SHARES FROM LOAN SUSPENSE ACCOUNT TO PARTICIPANTS’ ESOP
STOCK ACCOUNTS

At the direction of the Administrator, the Trustee shall use the following to
repay an Acquisition Loan:

(a)                                  Employer Contributions under Section 4.1
and any investment income attributable to such contributions; and

(b)                                 Cash Dividends paid on shares of Company
Stock, as provided in Sections 7.5 and 7.6, and any investment income
attributable to such Dividends.

The repayment of an Acquisition Loan shall cause a release of shares of Company
Stock from the Loan Suspense Account to the Participants’ ESOP Stock Accounts in
accordance with Sections 7.5 and 7.6 as of each applicable Accounting Date.  The
number of shares to be released shall be deter­mined by multiplying the number
of shares in the Loan Suspense Account by a fraction, the numerator of which is
the principal and interest payments during the applicable Accounting Period and
the denominator of which is the sum of the numera­tor plus the total projected
principal and interest payments during the remainder of the term of the
Acquisition Loan.


7.5          ADJUSTMENT OF PARTICIPANTS’ ACCOUNTS

Participants’ Accounts shall be adjusted as follows:

(a)                                  Repayments of Acquisition Loans and
Purchases of Company Stock.  For each Accounting Period, Financed Shares that
are released from the Loan Suspense Account in accordance with Section 7.4 as a
result of the use of Employer Contributions to make payments on an Acquisition
Loan shall be credited to the Participants’ ESOP Stock Accounts in accordance
with the provisions of Section 4.1(b).  For each Accounting Period, Employer
Contri­butions in cash shall be credited as of the applicable Account­ing Date
to the Participants’ ESOP Cash Accounts as in accordance with the provisions of
Section 4.1.  Upon the purchase of Company Stock with such cash, an appropriate
number of shares of Company Stock shall be credited to the Participant’s ESOP
Stock Account, as appro­priate, and the Participant’s ESOP Cash Account shall be
charged by the amount of the cash used to buy such Company Stock.  At all times
cash in Participants’ ESOP Cash Account may be used to purchase Company Stock
from any source.

(b)                                 Dividends.  The term “Dividend” shall
include both dividends as described in Code Section 316 and all distributions
made with respect to the shares of stock of an S corporation.  Subject to the
provisions of

17


--------------------------------------------------------------------------------


Section 7.6, cash Dividends on shares of Company Stock in the Loan Suspense
Account shall be used to repay the outstanding Acquisition Loan incurred in
connection with the acquisition of such shares, and the released shares shall be
credited to the Participants’ ESOP Stock Accounts, in accordance with the
provisions of Section 7.6.  Subject to the provisions of Section 7.6, the
Administrator shall credit to the Participants’ ESOP Cash Accounts any cash
Dividends paid to the Trustee on shares of Company Stock held in the
Participants’ ESOP Stock Accounts as of the record date. Such cash Dividends
credited to the Participants’ ESOP Cash Accounts may, to the extent permitted by
law, be applied to the repayment of the Acquisition Loan incurred in connection
with the acquisition of such shares, or, as deter­mined in the discretion of the
Administrator, be used to purchase shares of Company Stock, or be paid to the
Participants as described in Section 7.6(c).  The Administrator shall credit an
appropriate number of shares of Company Stock to the ESOP Stock Account of such
Participant, and the Participant’s ESOP Cash Account shall then be charged by
the amount of cash used to repay an Acquisition Loan or used to purchase such
Company Stock for the Participant’s ESOP Stock Account.

(c)                                  Employer Contributions in Shares of Company
Stock.  For any Accounting Period in which the Employer Contributions are made
in the form of shares of Company Stock, such stock shall be credited to the
Participants’ ESOP Stock Accounts, as of the applicable Accounting Date, in
accordance with the applicable provisions of Section 4.1(b).

(d)                                 Forfeitures.  As of each Accounting Date,
any amounts which have been deemed Forfeitures pursuant to subsection 10.3 since
the immediately prior Accounting Date shall be allocated to the Participants’
ESOP Stock Accounts and ESOP Cash Accounts, as applicable, pursuant to the
allocation formula provided in subsection 4.1(b).  The terminated Participants’
Accounts from which such amounts are deemed Forfeitures shall be charged
accordingly.

(e)                                  Distributions.  As of each Accounting Date,
any amounts which have been distributed to Participants or their Beneficiaries
shall be charged against the applicable Accounts of such Participants and
Beneficiaries.

(f)                                    Appreciation, Depreciation, Etc.  As of
each Accounting Date, before the allocation of any Employer Contributions under
Section 4.1, any appreciation, depreciation, income, gains or losses in the fair
market value of the Participants’ ESOP Cash Accounts shall be allocated among
and credited to the ESOP Cash Accounts of Participants, pro rata, according to
the balance of each ESOP Cash Account as of the

18


--------------------------------------------------------------------------------


immediately preceding Accounting Date, reduced in each case by the amount of any
charge to such ESOP Cash Account since the next preceding Accounting Date.  Any
gain or loss realized by the Trustee on the sale of Company Stock credited the
Participants’ ESOP Stock Accounts will be allocated to the Participants’ ESOP
Cash Accounts, pro rata, accor­ding to the balance of Participants’ ESOP Stock
Accounts, as of the next preceding Accounting Date.  Dividends paid on Company
Stock during a Plan Year will be allocated prior to the allocation of Employer
Contributions for that Plan Year.


7.6          DIVIDENDS ON COMPANY STOCK

The following shall apply with respect to Dividends on Company Stock:

(a)                                  Dividends Credited to ESOP Cash Accounts. 
Any cash Divi­dends paid with respect to shares of Company Stock allocated to
Participants’ ESOP Stock Accounts or held in the Loan Suspense Account may, as
determined by the Administrator, be allocated among and credited to
Participants’ ESOP Cash Accounts in accordance with Section 7.5(b).

(b)                                 Dividends Used to Repay Acquisition Loan. 
To the extent permitted by applicable law, any cash Dividends paid with respect
to Financed Shares allocated to Participants’ ESOP Stock Accounts or held in the
Loan Suspense Account may (as required by applicable Acquisition Loan
documentation or, if not so required, as determined in the sole discretion of
the Administrator) be used to make payments on an outstanding Acquisition Loan
incurred in connection with the acquisition of such shares, or to purchase
additional shares of Company Stock.  Financed Shares released from the Loan
Suspense Account by reason of Dividends paid with respect to such Company Stock
shall be allocated to Participants’ ESOP Accounts as follows:

(i)                                     First, Financed Shares with a fair
market value (determined as of the valuation coincident with or immediately
preceding the Dividend declaration date) equal to the Dividends paid with
respect to the Company Stock allocated to Partici­pants’ ESOP Stock Accounts
shall be allocated among and credited to the ESOP Stock Accounts of such
Participants, pro rata, according to the number of shares of Company Stock held
in such accounts on the Dividend declaration date; and

(ii)                                  Next, any remaining Financed Shares
released from the Loan Suspense Account shall be allocated among and credited in
accordance with Section 4.1 to the Participants’ ESOP Stock Accounts, as
applicable.

19


--------------------------------------------------------------------------------



7.7          INVESTMENT OF CASH IN TRUST

At the direction of the Administrator, cash held in the Loan Suspense Account or
Participants’ ESOP Cash Accounts under the Trust will be invested by the
Trustee, to the extent practicable, in short term securities or cash equivalents
having ready marketability, mutual funds or in any other investment vehicle
permitted under the terms of the Trust agreement.  Investment Income resulting
from such investments shall be credited to the account to which it pertains. 
The term “Investment Income” means income resulting from the temporary
investment of Employer Contributions in cash, cash Dividends and any other
amounts.


7.8          FAIR MARKET VALUE OF COMPANY STOCK

For purposes of the Plan and Trust, the fair market value of Company Stock that
is not readily tradable on an established securities market shall be determined,
as of the last day of each Plan Year, by the Trustee after consultation with an
independent appraiser, as defined in Section 401(a)(28)(C) of the Code, in
accordance with the terms of the Trust and the provisions of Section 3(18) of
ERISA.


7.9          STOCK DIVIDENDS, STOCK SPLITS AND CAPITAL REORGANIZATIONS AFFECTING
ESOP SHARES

Shares of Company Stock received by the Trustee that are attributable to stock
dividends, stock splits or to any reorganization or recapitalization of the
Company shall be credited to the Loan Suspense Account, if attributable to
shares held in that account, or shall be credited to the Participants’ ESOP
Stock Accounts if attributable to shares held in such  Accounts, so that the
interests of Participants immediately after any such stock dividend, split,
reorganization or recapitalization are the same as such interests immediately
before such event.

For any period in which the Company is an S-corporation, no allocation of
Company Stock (or other assets in lieu of such Stock) may be made to any
“Disqualified Person” (as defined below) during any “Nonallocation Year” (as
defined below) or if such allocation would result in a Nonallocation Year.

For purposes of this Section, the following definitions shall apply:

(1)           A “Nonallocation Year” shall mean a Plan Year during which, at any
time, more than 50% of the outstanding stock of the Company is held by
Disqualified Persons.  Synthetic Equity held by Disqualified Persons (but not by
others) and all other Deemed-Owned Shares held by a Disqualified Person shall be
included in the determination of whether there is a Nonallocation Year.  The
ownership attribution rules of Code Section 318(a) shall apply for this purpose,
except that the family members as described in Code Section 318(a)(1) shall
include all of (1) the person’s spouse, (2) the ancestors and lineal descendants
of the person and the person’s spouse, (3) siblings of the person and the
person’s

20


--------------------------------------------------------------------------------


spouse, and lineal descendants of such siblings, and (4) the spouse of any
person described in (2) or (3).

(2)           A “Disqualified Person” shall mean any person if (1) the
aggregate  number of Deemed-Owned Shares of such person and members of such
person’s family (as described in preceding paragraph) exceeds 20% of all of the
Deemed-Owned Shares of the Company, or (2) the aggregate number of Deemed-Owned
Shares of such person exceeds 10% of the Deemed-Owned Shares of the Company.

(3)           “Deemed-Owned Shares” shall mean (1) shares of Company Stock
allocated to a person’s Account; plus (2) a proportion of all of the unallocated
shares of Company Stock held under the Plan equal to the proportion of Company
Stock allocated to the person during the preceding Plan Year; plus (3) Synthetic
Equity held by such person.

(4)           “Synthetic Equity” shall mean any stock option, warrant,
restricted stock, deferred issuance stock right, or similar right to acquire
stock from the Company in the future.  Synthetic Equity shall also include the
value at any time of any stock appreciation right, phantom stock unit, or
similar right to a future cash payment based on the value (or appreciation in
value) of Company Stock, divided by the most recently determined fair market
value of a share of Company Stock.  The amount of nonqualified deferred
compensation that a person is entitled to receive shall also be treated as a
number of shares of Synthetic Equity equal to the value of the deferred
compensation (determined as of the last day of each Plan Year) divided by the
fair market value per share of Company Stock as of such date.  The number of
Synthetic Equity shares owned by a person for purposes of determining whether
the person is a Disqualified Person or whether a Nonallocation Year has occurred
shall be multiplied by a fraction, the numerator of which is the number of
shares of outstanding stock of the Company held by the Trust (and any other
tax-exempt entity), and the denominator of which is all outstanding shares of
stock of the Company.

To the extent necessary to avoid a Nonallocation Year and to prevent a violation
of Code Section 409(p), the Administrator may take either of the following
actions as it determines in a uniform and nondiscriminatory manner:

(i)            Company Stock in an amount sufficient to prevent a Nonallocation
Year shall remain a part of the Plan but shall be deemed to be held by a
separate profit sharing plan and not governed by the ESOP features of the Plan;
provided however, that any applicable non-lapse provisions of the ESOP features
shall apply to such reclassified contributions; or

(ii)           To the extent permitted by law, the Administrator may adjust the
mix of assets in Participants’ Accounts to prevent the occurrence of a
Nonallocation Year, by removing Company Stock from the accounts of Disqualified
Persons and replacing it with other assets of identical value taken from the
Accounts of Active Participants who are not Disqualified Persons, subject to the
requirements that:  (i) no such action may diminish the overall value of any
Participant’s Accounts, (ii) each Participant shall continue to have the

21


--------------------------------------------------------------------------------


right to receive distribution of his entire Account balance in the form of
Company Stock to the extent otherwise permitted hereunder, and (iii) the
Accounts of each Active Participant who is not a Disqualified Person shall be
adjusted in the same proportionate manner as the Accounts of all other Active
Participants who are not Disqualified Persons.

The Plan intends to comply with Code Section 409(p) and the terms and operation
of this Section shall be interpreted in a manner consistent with Code Section
409(p) and Treas. Reg. Section 1.409(p)-1T.


7.10        ALLOCATION OF PROCEEDS FROM SALE OR LIQUIDATION

(a)                                Proceeds with respect to Company Stock
allocated to Participants’ ESOP Stock Accounts as a result of sale or redemption
of Company Stock or of distributions from liquidation of the Company resulting
from sale or other disposition of substantially all of the Company’s assets
shall be allocated in the Plan Year in which such proceeds are received by the
Trust.

(b)                                 Proceeds with respect to Company Stock held
in the Loan Suspense Account as a result of sale or redemption of Company Stock
or of distributions from liquidation of the Company resulting from sale or other
disposition of substantially all of the Company’s assets shall be first applied
to repayment of any outstanding Acquisition Loan with respect to such Company
Stock in the Plan Year in which such proceeds are received by the Trust, any
remaining proceeds shall be allocated in the Plan Year received by the Trust to
the Participants’ Accounts pro rata based on the Participant’s ESOP Stock
Account balances.

22


--------------------------------------------------------------------------------



SECTION 8


CONTRIBUTION AND BENEFIT LIMITATIONS


8.1          CONTRIBUTION LIMITATIONS

The Annual Addition to a Participant’s Accounts for a Limitation Year shall not
exceed the lesser of the amount specified under Section 415(c)(1)(A) of the
Code, as adjusted from time to time pursuant to Section 415(d)(1)(C) of the
Code, which amount is $45,000 for the Plan Year ending in 2007, or one hundred
percent of the Participant’s Compensation for that Limitation Year.

(a)                     Definitions

The term “Limitation Year” means the Plan Year.

The term “Annual Addition” for any Limitation Year means the total amount of
Employer Contributions, voluntary Employee contributions and forfeitures
allocated to the Accounts of a Participant under this Plan and any Related
Defined Contribution Plan for a Plan Year, except that if no more than one-third
of the Employer Contributions which are deductible under Code section 404(a)(9)
are allocated to the Accounts of Highly Compensated Employees during the Plan
Year, then any Employer Contributions which are applied by the Trustee to pay
interest on an Acquisition Loan, and any Financed Shares which are allocated as
Forfeitures, shall not be included in computing Annual Additions.  In the event
that Employer Contributions are applied to the repayment of an Acquisition Loan
and shares of Company Stock are released from the Loan Suspense Account and
allocated to the Participants’ ESOP Stock Accounts, each Participant’s Annual
Addition for a Limitation Year based on the allocated shares of Company Stock
shall be calculated as the lesser of:  (i) the amount of such Employer
Contributions credited to the Participant’s Accounts, as adjusted by the
preceding sentence, or (ii) the fair market value of shares of Company Stock
credited to the Participant’s Accounts resulting from the application of such
Employer Contributions to the repayment of the Acquisition Loan.

The term “Related Defined Contribution Plan” means any defined contribution plan
(as defined in section 414(i) of the Code) maintained by the Company or a
Related Company.

(b)                               Corrections.  If it is anticipated that a
Participant’s Annual Addition will exceed the limitations of this Section, the
Administrator shall reduce such Participant’s Annual Addition to the extent
necessary to meet the above limitations. If any Employer Contributions cannot be
allocated to any Participant’s Accounts by reason of this limitation, the
Administrator shall,

23


--------------------------------------------------------------------------------


first, in a Related Defined Contribution Plan, return salary reduction
contributions made by the Participant and reduce other employer contri­butions
made for the Participant.  If after the return of all salary reduction
contributions and the reduction of employer contributions in a Related Defined
Contribution Plan, any Employer Contributions hereunder still cannot be
allocated to a Participant’s Accounts, the Administrator shall credit such
Employer Contributions to a “suspense account” pursuant to the authority and
regulations of Treasury Regulation Section 1.415-6(b)(6), to the extent
permitted thereby.


8.2          COMBINING OF PLANS

In applying the limitations set forth in Section 8.1, reference to this Plan
shall mean this Plan and all other defined contribu­tion plans (whether or not
terminated) ever maintained by the Related Companies.  It is intended that in
complying with the requirements of Section 8.2, a Participant’s benefits under
this Plan shall be limited after the Participant’s benefits under any other
defined contribution plan maintained by the Employers are limited.


8.3          HIGHLY COMPENSATED EMPLOYEE

With respect to any Plan Year, a “Highly Compensated Employee” means an eligible
Employee who is a highly compensated employee as defined in Section 414(q) of
the Code, which includes any Employee who:

(a)                                  was at any time a 5 percent owner (as
defined in Section 416(i) of the Code) of any Employer or any Related Company
during the Plan Year or the preceding Plan Year; or

(b)                                 for the preceding Plan Year received
compensation from an Employer or any Related Company in excess of the amount
specified in Section 414(q)(1)(B)(i) of the Code, as adjusted pursuant to
Section 414(q)(1) of the Code, which amount is $100,000 for the Plan Year ending
in 2007, and was in the top 20 percent of Employees when ranked on the basis of
Compensation paid for such preceding year.

A former Employee will be considered a Highly Compensated Employee if such
former Employee was a Highly Compensated Employee either when he separated from
service with the Employ­ers, or at any time after he attained age 55.  The
determination of whether an Employee is a Highly Compensated Employee will be
made with reference to the definitions provided in Section 414(q) of the Code
and any regulations issued by the Secretary of the Treasury thereunder
(including any cost-of-living adjustments to the dollar figure above). For
purposes of this Section, an Employee’s compen­sation for a Plan Year shall be
the wages paid to the Employee within the meaning of section 3401(a) of the Code
and all other payments of compensation to the Employee by an Employer for which
the Employer is required to furnish the Participant a written statement, as
described in Treas. Reg. § 1.415-2(d)(11)(i),

24


--------------------------------------------------------------------------------


but including the Employee’s elective deferral contri­butions made pursuant to
Sections 125, 132(f)(4) and 401(k) of the Code (including income deferral
contributions, if any) made under this Plan).

25


--------------------------------------------------------------------------------



SECTION 9


PERIOD OF PARTICIPATION


9.1          SETTLEMENT DATE

A Participant’s “Settlement Date” will be the date on which his employment with
the Related Companies is terminated because of the first to occur of the
following events:

(a)                                  Normal Retirement.  The Participant retires
or is retired from the employ of the Employers and the Related Companies on or
after the date on which he attains age 65 (“Normal Retirement Age”). A
Participant’s right to the balances in his Accounts shall be non­forfeitable on
or after the date he attains Normal Retirement Age.

(b)                                 Disability Retirement. The Participant is
retired on account of total and permanent disability when the Administrator
determines a physical or mental condition of a Participant resulting from bodily
injury, disease or mental disorder which renders the Participant incapable of
continuing any gainful occupation.  This determination will be made in a
nondiscriminatory manner to all Participants.  A Participant’s right to the
balances in his Accounts shall be nonforfeitable on or after the date he retires
due to disability.

(c)                                  Death.  The Participant’s death.

(d)                                 Resignation or Dismissal.  The Participant
resigns or is dismissed from the employ of the Employers and the related
companies before retire­ment in accordance with paragraph (a) or (b) next above.

If a Participant is transferred from employment with an Employer to employment
with a Related Company that is not an Employer, then for purposes of determining
when the Participant’s Settlement Date occurs under this Section, the
Participant’s employment with such Related Company (or any Related Company to
which the Participant is subsequently transferred) shall be considered as
employment with the Employers.

26


--------------------------------------------------------------------------------



SECTION 10


VESTING IN BENEFITS; FORFEITURES; REINSTATEMENTS


10.1        FULLY VESTED BENEFITS

If a Participant’s employment with an Employer or a Related Company is
terminated because the Participant retires, becomes disabled, or dies, under
Sections 9.1(a), (b) or (c), respectively, the balances in all of his Accounts
as at the Accounting Date coincident with or next following his Settlement Date
(after all adjustments required under the Plan as of that date have been made)
shall be non-forfeitable and shall be distributable to him, or in the event of
his death to his Beneficiary, under Section 11.1.


10.2        PARTIALLY VESTED BENEFITS

If a Participant resigns or is dismissed from the employ of an Employer or a
Related Company under Section 9.1(d), the balances in his ESOP Cash Account and
ESOP Stock Account as of the Accounting Date coincident with or next following
his Settlement Date (after all adjustments required under the Plan as of that
date have been made) will each be reduced to a vested percentage thereof
computed in accordance with the following schedule:

If the Participant’s

 

 

Number of Years of

 

The Vested Percentage of

Service Is:

 

His Account Will Be:

 

 

 

Less than 2 years

 

0%

2 years but less than 3 years

 

20%

3 years but less than 4 years

 

40%

4 years but less than 5 years

 

60%

5 years but less than 6 years

 

80%

6 years or more

 

100%

 

The resulting balances in his ESOP Cash Account and ESOP Stock Account will be
distributable to the Participant in the time and manner provided in Sections
11.1 and 11.4.


10.3        FORFEITURES

Except as provided in Section 10.4, the portion of a Participant’s Accounts that
is not distributable to him on his Settlement Date by reason of the provisions
of Section 10.2 shall become a “Forfeiture” on the last day of the Plan Year in
which such Participant has incurred five consecutive One Year Breaks in
Service.  The amount deemed as Forfeitures will be reallocated for such Plan
Year in accordance with the provisions of Section 4.1(b).  Assets in the
Participant’s Accounts other than Financed Shares will be forfeited before
Financed Shares are forfeited.

27


--------------------------------------------------------------------------------



10.4        REINSTATEMENT

If a Participant who is not 100% vested terminates employment with the Employers
and then returns to employment with an Employer prior to receiving any
distribution of his Accounts and prior to incurring five consecutive One Year
Breaks in Service, his Accounts shall cease to be subject to forfeiture arising
from his earlier termination of employment.

If a Participant who is not 100% vested terminates employment with the Employers
and receives a distribution of any portion of his Accounts prior to the
occurrence of five consecutive One Year Breaks in Service, and is reemployed by
an Employer prior to the occurrence of five consecutive One Year Breaks in
Service, the portion of his Accounts which was not vested shall be maintained
separately until he becomes 100% vested.  His vested and nonforfeitable
percentage in such separate Accounts upon his subsequent termination of Service
shall be equal to:

X-Y

 

 

100%-Y

 

 

For purposes of applying this formula, X is the vested percentage at the time of
the subsequent termination, and Y is the vested percentage at the time of the
prior termination.

28


--------------------------------------------------------------------------------



SECTION 11


DISTRIBUTIONS FOLLOWING SETTLEMENT DATE


11.1        MANNER OF DISTRIBUTION

Distribution will be made in the form of whole and/or fractional shares of
Company Stock, but the value of any fractional shares of Company Stock may be
distributed in cash.   However, if the Company’s charter or bylaws restrict
ownership of substantially all of the outstanding Company Stock to Employees and
the Trust, or if the Company has elected to be taxed as an “S corporation,” the
Participant’s Accounts will be distributed in cash, or if the Administrator
elects, shares of Company Stock subject to a requirement that they be sold to
the Company immediately upon distribution in the manner described in Section
12.2.  If the Company is an S corporation, the Administrator may deny
distribution in the form of Company Stock to any person who elects direct
rollover of such a distribution as described in Section 11.5.

Subject to the conditions set forth below, distribution of the balances in a
Participant’s ESOP Cash Account and ESOP Stock Account will be made to, or for
the benefit of, the Participant or, in the case of the Participant’s death, to
or for the benefit of the Participant’s Beneficiary, as directed by the
Administrator in its sole discretion, either in the form of a lump sum or, in
the form of substantially equal annual installments over a period not to exceed
five years.  In the event distribution is made in the form of installments, the
balance in the Participant’s ESOP Stock Account and ESOP Cash Account will
continue to be subject to appreciation, depreciation, income, gains, and
earnings or losses pursuant to Section 7.5(e) until the final installment is
paid.

Notwithstanding the foregoing, the period over which distribution of a
Participant’s ESOP Stock Account may be made may be increased by one year, up to
four additional years, for each $180,000 (or fraction thereof) by which the
total balance of the Participant’s Accounts exceeds $915,000.  The
aforementioned dollar amounts shall be subject to cost-of-living adjustments
after 2007 as prescribed by the Secretary of the Treasury.


11.2        DETERMINATION OF ACCOUNT BALANCES

After a Participant’s Settlement Date has occurred and pending complete
distribution of the Participant’s Account balances, the Participant’s Accounts
will be held under the Plan and will be subject to adjustment under Section 7.


11.3        REINVESTMENT OF ESOP STOCK ACCOUNT

As of the end of any Plan Year in which a Participant who has terminated
employment with the Employers (“Inactive Participant”) has shares of Company
Stock in his

29


--------------------------------------------------------------------------------


ESOP Stock Account, after all allocations of Employer Contributions,
Forfeitures, Dividends, and earnings have been made, the Administrator shall
exchange any cash or other liquid assets held in the ESOP Cash Accounts of
Participants who are actively employed by the Employers (“Active Participants”)
for the shares of Company Stock held in the Inactive Participant’s ESOP Stock
Account, at an exchange rate determined based on the contemporaneous appraised
fair market value of Company Stock.  Such exchange shall be made pro rata based
on the Active Participants’ ESOP Cash Account balances.  In the event that there
is not sufficient cash or other liquid assets in the Active Participants’ ESOP
Cash Accounts to exchange for all of the shares of Company Stock in the Inactive
Participants’ ESOP Stock Accounts, the exchange shall be pro rata based upon the
Inactive Participants’ ESOP Stock Accounts.  The purpose of this exchange is to
assure that the Accounts of Active Participants are invested in Company Stock,
to the maximum extent possible within the assets available to the Trust, and to
assure that the Accounts of Inactive Participants are invested in assets other
than Company Stock, to the maximum extent possible within the assets available
to the Trust.


11.4        TIMING OF DISTRIBUTIONS

Distribution of the balance of a Participant’s Accounts shall be made as
follows:

(a)                                  Distribution of Accounts.  Subject to the
Participant consent requirements of paragraph (c) below, distribution of a
Participant’s Accounts balances shall commence as follows:

(i)                                     Distribution Upon Retirement, Disability
or Death.  If a Participant retires, becomes disabled, or dies (as described in
Sections 9.1(a), (b) or (c)) while in the employ of an Employer or a Related
Company, distribution of the Partici­pant’s Accounts will commence on or about
the 180th day following the end of the Plan Year in which the Partici­pant’s
Settlement Date occurs.

(ii)                                  Distribution Upon Resignation or
Dismissal.  If a Participant’s Settlement Date occurs under Section 9.1(d),
distribution of the Participant’s Accounts will commence on or about the 180th
day following the close of the Plan Year which is the earlier of (A) the fifth
Plan Year following the Plan Year in which the Participant’s Settlement Date has
occurred or (B) the Plan Year in which the Participant attains age 65, unless in
either case the Participant is reemployed by an Employer or a Related Company
before such time.  However, solely for purposes of the preceding sentence, a
Participant’s Accounts shall not be deemed to include Financed Shares until the
close of the Plan Year in which the Acquisition Loan relating to such

30


--------------------------------------------------------------------------------


Financed Shares has been repaid in full, or if earlier the Plan Year that ends
on December 31, 2017 or the Plan Year in which the Participant attains age 65
(but not before the year following the year in which the Participant’s
Settlement Date occurs).

(b)                                 Distributions to Beneficiary Upon Death. 
Notwithstanding the provisions of paragraph (a) above, distributions upon the
death of a Participant shall be made in accordance with the requirements of
paragraph (d) below.

(c)                                  Participant Consent.  Notwithstanding any
other provision of this Section, if a Participant’s vested Account balances
total $1,000 or more at any time at or after his Settlement Date, no portion of
his Accounts may be distributed to him before he attains Normal Retirement Age
without his written consent.  Failure to provide such consent within 30 days
following solicitation of such consent by the Administrator shall defer the
Participant’s right to receive a distribution until his attainment of Normal
Retirement Age (or his death, if earlier).

(d)                                 Required Commencement Date.

(1)  Notwithstanding any contrary provision of the Plan, distribution of the
Account balance of a Participant shall commence by April 1 of the calendar year
next following the later of:  (i) the calendar year on which the Participant
attains age 70½ or (ii) the calendar year in which the Participant’s Settlement
Date occurs (“Required Commencement Date”); provided, however, that the Required
Commencement Date of a Participant who is a five-percent owner (as defined in
Code Section 416) of an Employer or Related Company in the calendar year in
which the Participant attains age 70½ shall be April 1 of the calendar year next
following the calendar year which the Participant attains age 70½.

(2)  All distributions required under this subsection will be determined and
made in accordance with the Treasury Regulations under Code Section 401(a)(9).

(3)  If the Participant dies before distributions begin, the Participant’s
entire interest will be distributed in accordance with the otherwise applicable
provisions of the Plan; provided, however, that in no event will such entire
interest be distributed to the Designated Beneficiary later than December 31 of
the calendar year containing the fifth anniversary of the Participant’s death,
unless an election is made by the Designated Beneficiary involved to receive
distributions in accordance with (A) or (B) below.  Any such election must be
made no later than the earlier of September 30 of the calendar year in which
distributions

31


--------------------------------------------------------------------------------


would be required to begin under this Subsection (d)(3), or, if applicable, by
September 30 of the calendar year which contains the 5th anniversary of the
Participant’s (or if applicable, Surviving Spouse’s) death.

(A)          If the Participant’s Surviving Spouse is the Participant’s sole
Designated Beneficiary, then distributions to the Surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

(B)           If the Participant’s Surviving Spouse is not the Participant’s
sole Designated Beneficiary, then distributions to the Designated Beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died.

(C)           If there is no Designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

(D)          If the Participant’s Surviving Spouse is the Participant’s sole
Designated Beneficiary and the Surviving Spouse dies after the Participant but
before distributions to the Surviving Spouse begin, this Subsection (d)(3),
other than Subsection (d)(3)(A), will apply as if the Surviving Spouse were the
Participant.

For purposes of this Subsection and Subsections (d)(7), (d)(8), and (d)(9),
unless Subsection (d)(3)(D) applies, distributions are considered to begin on
the Participant’s Required Beginning Date.  If Subsection (d)(3)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the Surviving Spouse under Subsection (d)(3)(A).

(4)  Unless the Participant’s interest is distributed in a single sum on or
before the Required Beginning Date, as of the First Distribution Calendar Year
distributions will be made in accordance with the otherwise applicable Plan
provisions, subject to the requirements of Subsection (d)(5) through Subsection
(d)(9) of this Section.

(5)  During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:

32


--------------------------------------------------------------------------------


(A)          the quotient obtained by dividing the Participant’s account balance
by the distribution period in the Uniform Lifetime Table set forth in §
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or

(B)           if the Participant’s sole Designated Beneficiary for the
distribution calendar year is the Participant’s Spouse, the quotient obtained by
dividing the Participant’s account balance by the number in the Joint and Last
Survivor Table set forth in § 1.401(a)(9)-9 of the Treasury Regulations, using
the Participant’s and Spouse’s attained ages as of the Participant’s and
Spouse’s birthdays in the Distribution Calendar Year.

(6)  Required minimum distributions will be determined under this Subsection
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Participant’s date of death.

(7)  If the Participant dies on or after the date distributions begin and there
is a Designated Beneficiary, the minimum amount that will be distributed for
each Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s Designated Beneficiary, determined as follows:

(A)          The Participant’s remaining life expectancy is calculated using the
age of the Participant in the year of death, reduced by one for each subsequent
year.

(B)           If the Participant’s surviving Spouse is the Participant’s sole
Designated Beneficiary, the remaining life expectancy of the surviving Spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving Spouse’s age as of the Spouse’s birthday
in that year.  For Distribution Calendar Years after the year of the surviving
Spouse’s death, the remaining life expectancy of the surviving Spouse is
calculated using the age of the surviving Spouse as of the Spouse’s birthday in
the calendar year of the Spouse’s death, reduced by one for each subsequent
calendar year.

(C)           If the Participant’s surviving Spouse is not the Participant’s
sole Designated Beneficiary, the Designated Beneficiary’s remaining life
expectancy is calculated using the age of the Beneficiary

33


--------------------------------------------------------------------------------


in the year following the year of the Participant’s death, reduced by one for
each subsequent year.

(8)  If the Participant dies on or after the date distributions begin and there
is no Designated Beneficiary as of September 30 of the year after the year of
the Participant’s death, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

(9)  If elected as provided under Subsection (d)(3), if the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s Designated Beneficiary, determined as provided in Subsection
(d)(8).  If the Participant dies before the date distributions begin and there
is no Designated Beneficiary as of September 30 of the year following the year
of the Participant’s death, distribution of the Participant’s entire interest
will be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.  If the Participant dies before the date
distributions begin, the Participant’s surviving Spouse is the Participant’s
sole Designated Beneficiary, and the surviving Spouse dies before distributions
are required to begin to the surviving Spouse under Subsection (d)(3)(A), this
Subsection (d)(9) will apply as if the surviving Spouse were the Participant.

(10)  The following definitions shall apply for purposes of this Subsection:

Designated Beneficiary:  The individual who is designated as the Beneficiary
under the Plan and is the Designated Beneficiary under Code Section 401(a)(9)
and § 1.401(a)(9)-1, Q&A-4, of the Treasury Regulations.

Distribution Calendar Year:  A calendar year for which a minimum distribution is
required.  For distributions beginning before the Participant’s death, the First
Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date.  For
distributions beginning after the Participant’s death, the First Distribution
Calendar Year is the

34


--------------------------------------------------------------------------------


calendar year in which distributions are required to begin under Subsection
(d)(3).  The required minimum distribution for the Participant’s First
Distribution Calendar Year will be made on or before the Participant’s Required
Beginning Date.  The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.

Life Expectancy:  Life expectancy as computed by use of the Single Life Table in
§ 1.401(a)(9)-9 of the Treasury Regulations.

Participant’s Account Balance:  The account balance as of the last Valuation
Date in the calendar year immediately preceding the Distribution Calendar Year
(Valuation Calendar Year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
Valuation Calendar Year after the Valuation Date and decreased by distributions
made in the Valuation Calendar Year after the Valuation Date.  The account
balance for the Valuation Calendar year includes any amounts rolled over or
transferred to the Plan either in the Valuation Calendar Year or in the
Distribution Calendar Year if distributed or transferred in the Valuation
Calendar Year.

(11)  A Participant who is not a 5 percent owner and who attains age 70-1/2
while still employed by an Employer or a Related Company may elect to receive a
distribution commencing April 1 of the calendar year next following the calendar
year in which he attains age 70-1/2, in installments as described in Subsection
(d)(5).

(12)  Distribution shall also commence not later than the 60th day following the
close of the Plan Year in which the latest of the following occurs: (1) the
Participant attains Normal Retirement Age; (2) the tenth anniversary of the date
on which the Participant commenced participation under this Plan; or (3) the
Participant terminates employment with all Employers.


11.5        DIRECT ROLLOVERS

Certain individuals who are to receive distributions under the Plan may elect
that such distributions be paid in the form of a direct rollover (as described
in Section 401(a)(31) of the Code and the regulations thereunder) to the Trustee
or custodian of a plan eligible to accept direct rollovers, subject to the
following:

35


--------------------------------------------------------------------------------


(a)                                  Eligible Rollover Distribution.  A
distribution may be paid in a direct rollover under this Section only if the
distribution constitutes an Eligible Rollover Distribution.  An “Eligible
Rollover Distribution” means distribution under the Plan to an Eligible
Distributee other than:  (i) a distribution that is one of a series of
sub­stantially equal payments made annually or more frequently either over the
life (or life expectancy) of the Participant or the joint lives (or life
expectancies) of the Participant and his Beneficiary or over a specified period
of ten years or more, (ii) a distribution required under Section 11.4(d) to meet
the minimum distribution requirements of Section 401(a)(9) of the Code, (iii) a
hardship distribution, or (iv) a distribution excluded from the definition of an
Eligible Rollover Distribution under applicable Treasury Regulations. 
Notwithstanding the immediately preceding sentence, an Eligible Rollover
Distribution includes only those amounts that would be includible in the gross
income of the Eligible Distributee if such amounts were not rolled over to
another plan as provided under Section 402(c) of the Code.

(b)                                 Eligible Distributee.  An “Eligible
Distributee” is:  (i) a Participant, (ii) a Participant’s surviving Spouse who
is entitled to receive payment of the Participant’s Account balances after the
Participant’s death, or (iii) the Spouse or former spouse of a Participant who
is an alternate payee under a qualified domestic relations order (as defined in
Section 414(p) of the Code).

(c)                                  Eligible Retirement Plan.  A direct
rollover of an Eligible Rollover Distribution may be made to no more than one
Eligible Retirement Plan.  Except as otherwise provided below, an “Eligible
Retirement Plan” is:  (i) an individual retirement account described in Section
408(a) of the Code, (ii) an individual retirement annuity described in Section
408(b) of the Code (other than an endowment contract), (iii) an annuity plan
described in Section 403(a) of the Code or an eligible plan under Section 457(b)
of the Code, or (iv) a plan qualified under Section 401(a) of the Code that by
its terms permits the acceptance of rollover contributions.  With respect to the
surviving Spouse of a deceased Participant who is entitled to receive a
distribution of the Participant’s Accounts, an “Eligible Retirement Plan” shall
mean only an individual retirement account described in Section 408(a) of the
Code or an individual retirement annuity described in Section 408(b) of the Code
(other than an endowment contract).

(d)                                 Minimum Amounts.  An Eligible Distributee
may elect a direct rollover of all or a portion of an Eligible Rollover
Distribution only if the total amount of the Eligible Rollover Distributions
expected to be

36


--------------------------------------------------------------------------------


received by the Eligible Distributee during the Plan Year is $200 or more (or
such lesser amount as the Administrator may establish).  An Eligible Distributee
may elect payment of a portion of an Eligible Rollover Distribution as a direct
rollover and may receive directly the remainder of such distribution, provided
that the amount paid by direct rollover is at least $500 (or such lesser amount
as the Administrator may establish).

(e)                                  Elections.  An Eligible Distributee’s
election of a direct rollover pursuant to this Section must be in writing on a
form designated by the Administrator and must be filed with the Administrator at
such time and in such manner as the Administrator shall determine.  The
Administrator shall establish such rules and procedures as it deems necessary to
provide for distributions by means of direct rollover.

(f)                                    Automatic Rollovers.  Any distribution in
excess of $1,000 shall be made by transferring the amount to be distributed to
an individual retirement plan designated by the Administrator, unless the
Participant or Beneficiary entitled to receive the distribution elects (1) to
receive the distribution directly, or (2) to have the distribution paid directly
to another Eligible Retirement Plan as described in this section.


11.6        DESIGNATION OF BENEFICIARY

Each Participant may designate any person or persons (who may be designated
concurrently, contingently or successively) to whom the Participant’s benefits
are to be paid if the Participant dies before the Participant receives all of
his benefits.  A beneficiary designation must be made on a form furnished by the
Administrator for this purpose, and the Participant must sign such form.  A
beneficiary designation form will be effective only when the form is filed with
the Administrator while the Participant is alive and will cancel all the
Participant’s beneficiary designation forms previously filed with the
Administrator.

Notwithstanding the foregoing provisions of this Section and any beneficiary
designation filed with the Administrator in accordance with this Section, if a
Participant dies and has a surviving Spouse at the Participant’s date of death,
the Account balances described in the preceding sentence shall be payable in
full to the Participant’s surviving Spouse in accordance with this Section 11
(treating such surviving Spouse as the Participant’s Beneficiary), unless prior
to the Participant’s death the following requirements were met:

(a)                                  The Participant elected that the
Participant’s benefits under the Plan be paid to a person other than the
Participant’s surviving Spouse;

(b)                                 The Participant’s Spouse consented in
writing to such election;

37


--------------------------------------------------------------------------------


(c)                                  The Spouse’s consent acknowledged the
effect of such election and was witnessed by a notary public; and

(d)                                 Such election designates a beneficiary that
may not be changed without further spousal consent, unless the Spouse executed a
general written consent expressly permitting changes of the beneficiary without
any requirement of further consent of the Spouse.

For purposes of the Plan, and subject to the provisions of any qualified
domestic relations order (as defined in Section 414(p) of the Code), a
Participant’s “Spouse” means the person to whom the Participant is legally
married at the earlier of the date of the Participant’s death or the date
payment of the Participant’s benefits commenced and who is living at the date of
the Participant’s death.

If a deceased Participant failed to designate a Beneficiary as provided above,
or if the Beneficiary dies before the Participant or before complete payment of
the Participant’s benefits, the Participant’s benefits shall be distributed to
the Participant’s Spouse, or if there is none, to the legal representative or
representatives of the estate of the last to die of the Participant and the
Participant’s Beneficiary.

The term “Beneficiary” as used in the Plan means the natural or legal person or
persons designated by a Participant as the Participant’s beneficiary under the
last effective beneficiary designation form filed with the Administrator under
this Section and to whom the Participant’s benefits would be payable under this
Section.


11.7        MISSING PARTICIPANTS OR BENEFICIARIES; DELAYS IN DETERMINING
BENEFITS

Each Participant and each Beneficiary must file with the Administrator from time
to time in writing his post office address and each change of post office
address.  If a Participant dies before the Participant receives all of the
Participant’s vested Account balances, the Participant’s Beneficiary must file
any change in his post office address with the Administrator.  Any
communication, statement or notice addressed to a Participant or Beneficiary at
the last post office address filed with the Administrator, or if no address is
filed with the Administrator then, in the case of a Participant, at the
Participant’s last post office address as shown on the Employers’ records, will
be binding on the Participant and the Participant’s Beneficiary for all purposes
of the Plan.

If the amount of a Participant’s or beneficiary’s distribution cannot be
determined by the date on which a distribution is to commence, or if the
Participant or Beneficiary cannot be located by such date, then distribution
shall commence within 60 days following the date on which the amount of the
distribution can be determined or after the date on which the Trustee locates
the Participant or Beneficiary.

38


--------------------------------------------------------------------------------


The Employers, the Trustee, and the Administrator shall not be required to
search for or locate a Participant or Beneficiary.  If the Administrator
attempts to notify a Participant or Beneficiary that the Participant or
Beneficiary is entitled to a payment and also attempts to notify the Participant
or Beneficiary of the provisions of this Section, and the Participant or
Beneficiary fails to claim his benefits or make his whereabouts known to the
Administrator by the end of the third Plan Year following such attempted
notifi­cation, the benefits of the Participant or Beneficiary shall be deemed a
Forfeiture, and allocated among the Eligible Participants for such Plan Year in
accordance with Section 4.1.  If, after such a Forfeiture has occurred, such
Participant or Beneficiary later claims his benefit, the amount so forfeited
(but not any subsequent earnings thereon) shall be reinstated to the
Participant’s Account from the Employer Contributions and Forfeitures for the
Plan Year in which such claim is made.


11.8        FACILITY OF PAYMENT

When a person entitled to benefits under the Plan is under legal disability, or,
in the Administrator’s opinion, is in any way incapacitated so as to be unable
to manage the person’s financial affairs, the Administrator may direct the
Trustee to pay the benefits to such person’s legal representative.  Any payment
made in accordance with the preceding sentence shall be a full and complete
discharge of any liability for such payment under the Plan.

39


--------------------------------------------------------------------------------



SECTION 12


RIGHTS, RESTRICTIONS, AND OPTIONS ON COMPANY STOCK


12.1        RIGHT OF FIRST REFUSAL

Subject to the provisions of the last sentence of this Section, shares of
Company Stock while held by the Trust and when distributed to Participants shall
be subject to a “Right of First Refusal.”  The Right of First Refusal shall
provide that, prior to any subsequent transfer, the Trust, the Participant (or
the Participant’s Beneficiary) must first make a written offer of such Company
Stock to the Trust (if applicable) and to the Company at the then fair market
value of such Company Stock, as determined by an “independent appraiser” (as
defined in Section 401(a)(28) of the Code).  The Trust shall have the first
priority to exercise the right to purchase the Company Stock, and then the
Company shall have second priority to exercise the right.   A bona fide written
offer from an independent prospective buyer shall be deemed to be the fair
market value of such Company Stock for this purpose, unless the value per share,
as determined by the independent appraiser as of the Accounting Date at the end
of the immediately preceding Plan Year, is greater.  The Company and the Trust
shall have a total of 14 days (from the date the offer is first received by the
Company or the Trust) to exercise the Right of First Refusal on the same terms
offered by the pro­spective buyer.  A Participant (or the Participant’s
Beneficiary) entitled to a distribution of Company Stock may be required to
execute an appropriate stock transfer agreement (evidencing the Right of First
Refusal) prior to receiving a certificate for Company Stock.  No Right of First
Refusal shall be exercisable by reason of any of the following transfers:

(a)                                  The transfer upon disposition of any such
shares by any legal representative, heir or legatee, but the shares shall remain
subject to the Right of First Refusal;

(b)                                 The transfer by a Participant or a
Participant’s Beneficiary in accordance with the Put Option pursuant to Section
12.2; or

(c)                                  The transfer while Company Stock is listed
on a national securities exchange registered under Section 6 of the Securities
Exchange Act of 1934 or quoted on a system sponsored by a national securities
association registered under Section 15A(b) of the Securities Exchange Act of
1934.


12.2        PUT OPTION

The Company shall issue a “Put Option” to each Participant (or each
Participant’s Beneficiary) who receives a distribution of Company Stock if, at
the time of such distribution, Company Stock is not then readily tradable on an
established market, as defined in Section 409(h) of the Code and the regulations
thereunder.  The Put Option shall permit the Participant (or the Participant’s
Beneficiary) to sell such Company Stock at its then fair

40


--------------------------------------------------------------------------------


market value, as determined by the Trustee in accordance with the provisions of
Section 7.8, to the Company at any time during the sixty-day period commencing
on the date the Company Stock was distributed to the Participant (or the
Participant’s Beneficiary), and, if not exercised within that period, the Put
Option will temporarily lapse.  The Administrator, in its sole discretion, may
extend the sixty-day period referred to in the immediately preceding sentence if
such an extension is necessary in order for the Company Stock to be valued by an
independent appraiser as of the applicable Accounting Date coincident with or
immediately preceding the date the Company Stock was distributed to the
recipient.  As of the annual Accounting Date coincident with or immediately
preceding the Plan Year in which such temporary lapse of the Put Option occurs,
the independent appraiser shall determine the value of the Company Stock in
accordance with the provisions of Section 7.8, and the Administrator shall
notify each distributee who did not exercise the initial Put Option prior to its
temporary lapse in the preceding Plan Year of the revised value of the Company
Stock.  The time during which the Put Option may be exercised shall recommence
on the date such notice or revaluation is given and shall permanently terminate
sixty days thereafter.  The Trustee may be permitted by the Company to purchase
Company Stock put to the Company under a Put Option. Payment for Company Stock
sold pursuant to a Put Option shall be made, as determined in the discretion of
the Administrator, in the following forms:

(a)                                  If a Participant’s ESOP Stock Account is
distributed in a total distribution (that is, a distribution within one taxable
year of the balance to the credit of the Participant’s ESOP Stock Account), then
payment for such Company Stock may be made with a promissory note that provides
for substantially equal annual installments commencing within thirty days from
the date of the exercise of the Put Option and over a period not exceeding five
years, with interest payable at a reasonable rate (as determined by the
Administrator) on any unpaid installment balance, with adequate security
provided, and without penalty for any prepayment of such installments; or

(b)                                 In a lump sum no later than thirty days
after such Participant exercises the Put Option.

If the Company’s charter or by-laws restrict ownership of substantially all of
the outstanding Company Stock to Employees and the Trust or if the Company has
elected to be taxed as an “S corporation” under Code Section 1361, then shares
of Company Stock distributed to or for the benefit of a Participant (or his
Beneficiary) must be immediately sold to the Company in accordance with this
Section and the Participant will not be entitled to the two 60-day put periods.

41


--------------------------------------------------------------------------------



12.3        SHARE LEGEND; OTHER RESTRICTIONS

Shares of Company Stock held or distributed by the Trustee may include such
legend restrictions on transferability as the Company may reasonably require in
order to assure compliance with applicable Federal and state securities laws and
the provisions of this Section 12.

Except as otherwise provided in this Section, no shares of Company Stock held or
distributed by the Trustee may be subject to a put, call or other option, or
buy-sell or similar arrangement.


12.4        NONTERMINABLE RIGHTS

The provisions of this Section 12 are nonterminable, and shall continue to be
applicable to shares of Company Stock even if the Plan ceases to be an employee
stock ownership plan within the meaning of Section 4975(e)(7) of the Code.

42


--------------------------------------------------------------------------------



SECTION 13


VOTING AND TENDERING OF COMPANY STOCK

The voting of Company Stock held in the Trust, and if a tender offer is made for
Company Stock, the tendering of such shares, shall be subject to the provisions
of ERISA and the following provisions, to the extent such provisions are not
inconsistent with ERISA:

(a)                                  Allocated Shares.  For purposes of this
Section, shares of Company Stock shall be deemed to be allocated and credited to
a Participant’s ESOP Stock Account in an amount to be determined based on the
balance in such account on the Accounting Date coincident with or next preceding
the record date of any vote or tender offer.

(b)                                 Voting of Company Stock.  With respect to
any corporate matter which involves the voting of Company Stock which is a
registration-type class of securities, or which involves the voting of Company
Stock which is not a registration type class of securities with respect to the
approval or disapproval of any corporate merger or consolidation,
recapitalization, reclassification, liquidation, dissolution, sale of
substantially all of the assets of a trade or business, or such other
transactions which may be prescribed by regulation, each Participant may be
entitled to direct the Trustee as to the exercise of any shareholder voting
rights attributable to shares of Company Stock then allocated to his Accounts,
but only to the extent required by Sections 401(a)(22) and 409(e) of the Code
and the regulations thereunder. For purposes of the foregoing sentence, each
Participant shall be a Named Fiduciary of the Plan as described in Section
402(a)(2) of ERISA.  The Administrator shall have the sole responsibility for
determining when a corporate matter has arisen that involves the voting of
Company Stock under this provision.  If a Participant is entitled to so direct
the Trustee, all allocated Company Stock as to which such instructions have been
received (which may include an instruction to abstain) shall be voted by the
Trustee in accordance with such instructions, provided that the Trustee may vote
the shares as it determines is necessary to fulfill his fiduciary duties under
ERISA. The Trustee shall vote in his discretion, subject to his fiduciary duties
under ERISA: (1) any shares of Company Stock held in the Loan Suspense Account;
(2) any allocated shares of Company Stock as to which no voting instructions
have been received; and (3) all shares of Company Stock held in the Trust on any
issue not subject to Participant voting direction under this paragraph.

(c)                                  Tendering of Company Stock.  In the event
of a tender offer or other offer to purchase shares of Company Stock held by the
Trust, the

43


--------------------------------------------------------------------------------


                                                Trustee shall tender or sell the
shares in its sole discretion, subject to the fiduciary duties under ERISA.

In carrying out its responsibilities under this Section, the Trustee may rely on
information furnished to it by the Administrator, including the names and
current addresses of Participants, the number of shares of Company Stock
allocated to their Accounts, and the number of shares of Company Stock held by
the Trustee that have not yet been allocated.

44


--------------------------------------------------------------------------------



SECTION 14


GENERAL PROVISIONS


14.1        INTERESTS NOT TRANSFERABLE

The interests of Participants and their beneficiaries under the Plan are not in
any way subject to their debts or other obligations and, except as may be
required by the tax withholding provisions of the Code or any state’s income tax
act, may not be voluntarily or involuntarily sold, transferred, alienated or
assigned.  Notwithstanding the foregoing, the Plan shall comply with any
domestic relations order that, in accordance with procedures established by the
Administrator, is determined to be a qualified domestic relations order (as
defined in Section 414(p)(1)(A) of the Code), and shall comply with any judgment
or settlement to the extent permitted by Code section 401(a)(13)(C).


14.2        ABSENCE OF GUARANTY

The Administrator, the Employers, and the Trustee do not in any way guarantee
the Trust from loss or depreciation.  The liability of the Administrator or the
Trustee to make any payment under the Plan will be limited to the assets held by
the Trustee that are available for that purpose.


14.3        EMPLOYMENT RIGHTS

The Plan does not constitute a contract of employment, and participation in the
Plan will not give any Employee the right to be retained in the employ of an
Employer, nor any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the terms of the Plan.


14.4        LITIGATION BY PARTICIPANTS OR OTHER PERSONS

To the extent permitted by law, if a legal action against the Trustee, an
Employer, or the Administrator by or on behalf of any person results adversely
to that person, or if a legal action arises because of conflicting claims to a
Participant’s or Beneficiary’s benefits, the cost to the Trustee, an Employer,
or the Administrator of defending the action will be charged to the extent
possible to the sums, if any, that were involved in the action or were payable
to the Participant or Beneficiary concerned.


14.5        EVIDENCE

Evidence required of anyone under the Plan may be by certificate, affidavit,
document or other information that the person acting on it considers pertinent
and reliable, and signed, made or presented by the proper party or parties.

45


--------------------------------------------------------------------------------



14.6        WAIVER OF NOTICE

Any notice required under the Plan may be waived by the person entitled to such
notice.


14.7        CONTROLLING LAW

To the extent not superseded by the laws of the United States, the laws of
Illinois shall be controlling in all matters relating to the Plan.


14.8        STATUTORY REFERENCES

Any reference in the Plan to the Code means the Internal Revenue Code of 1986,
as amended (the “Code”).  Any reference in the Plan to ERISA means the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  Any reference in
the Plan to a section of the Code or ERISA or to a section of any other Federal
law, shall include any comparable section or sections of any future legislation
that amends, supplements or supersedes that section.


14.9        SEVERABILITY

In case any provisions of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provi­sions
of the Plan, and the Plan shall be construed and enforced as if such illegal and
invalid provisions had never been set forth in the Plan.


14.10      ADDITIONAL EMPLOYERS

With the consent of the Company, any Controlled Group Member may, by filing with
the Company a written instrument to that effect, become an Employer hereunder by
adopting the Plan and becoming a party to the Trust agreement.


14.11      ACTION BY EMPLOYERS

Any action authorized or required to be taken by the Company or an Employer
under the Plan shall be by resolution of its board of directors, by resolution
of a duly authorized committee of its board of directors, or by a person or
persons authorized by resolution of its board of directors or such committee.


14.12      GENDER AND NUMBER

Where the context admits, words in the masculine gender include the feminine and
neuter genders, the plural includes the singular, and the singular includes the
plural.

46


--------------------------------------------------------------------------------



14.13      INDEMNIFICATION

To the extent permitted by law, any member or former member of the
Administrator, any person who was, is or becomes an officer or director of the
Company, an Employer, or a Related Company or any Employee of an Employer to
whom the Administrator or any Employer has delegated any portion of its
responsibilities under the Plan, and all employees and agents thereof, shall be
indemnified and saved harmless by the Employers (to the extent not indemnified
or saved harmless under any liability insurance contract or other
indemnification arrangement with respect to the Plan) from and against any and
all liability to which the Administrator and such other persons may be subject
by reason of any act done or omitted to be done in good faith with respect to
the administration of the Plan and the Trust, including all expenses reasonably
incurred in their defense in the event that the Employers failed to provide such
defense after having been requested in writing to do so.


14.14      AUTOMATED SYSTEMS

The Administrator, in its discretion, may authorize Participants to make various
requests for information, elections and other transactions under the Plan
through the use of one or more of the following methods:  (a) written
communications, (b) telephonic, automated voice response system, (c) computer
network, or (d) any other method designated by the Administrator.

47


--------------------------------------------------------------------------------



SECTION 15


RESTRICTIONS AS TO REVERSION OF TRUST ASSETS TO THE EMPLOYERS

The Employers shall have no right, title or interest in the assets of the Trust,
except as may be provided in a pledge agreement entered into between an Employer
and the Trustee in connection with an Acquisition Loan (a “Pledge Agreement”). 
No part of the assets of the Trust at any time will revert or will be repaid to
the Employers, directly or indirectly, except as follows:

(a)                                  If the Internal Revenue Service initially
determines that the Plan, as applied to an Employer, does not meet the
requirements of a qualified plan under Section 401(a) of the Code, the assets of
the Trust attributable to contributions made by the Employer under the Plan
shall be returned to the Employer within one year of the date of denial of
qualification of the Plan as applied to the Employer.

(b)                                 If a contribution or a portion of a
contribution is made by an Employer as a result of a mistake of fact, such
contribution or portion of a contribution shall not be considered to have been
contributed to the Trust by the Employer and, after having been reduced by any
losses of the Trust allocable thereto, shall be returned to the Employer within
one year of the date the amount is paid to the Trust.

(c)                                  Each contribution made by an Employer is
conditioned upon the deductibility of such contribution as an expense for
Federal income tax purposes.  If and to the extent the deduction for the
contribution made by the Employer is disallowed, such contribution, or portion
of such contribution, after having been reduced by any losses of the Trust
allocable thereto, shall be returned to the Employer within one year of the date
of disallowance of the deduction.

(d)                                 If there is a default on an Acquisition
Loan, an Employer may exercise its rights under the Pledge Agreement with
respect to the shares of Company Stock subject to the Pledge Agreement
(including, but not limited to, the sale of pledged shares, the transfer of
pledged shares to the Employer, and the registration of pledged shares in the
Employer’s name).

Contributions may be returned to an Employer pursuant to paragraph (a) above
only if they are conditioned upon initial qualification of the Plan as applied
to that Employer and an application for determination was made by the time
prescribed by law for filing the Employer’s Federal income tax return for the
taxable year in which the Plan was adopted (or such later date as the Secretary
of the Treasury may prescribe).  In no event may the return of

48


--------------------------------------------------------------------------------


a contribution pursuant to paragraph (b) or (c) above cause any Participant’s
Account balances to be less than the amount of such balances had the
contribution not been made under the Plan.

49


--------------------------------------------------------------------------------



SECTION 16


AMENDMENT AND TERMINATION


16.1        AMENDMENT

While the Company expects and intends to continue the Plan, the Company reserves
the right to amend the Plan from time to time by action of the Board of
Directors.  Notwithstanding the foregoing:

(a)                                  An amendment may not change the duties and
liabilities of the Administrator or the Trustee without the consent of the
Administrator or the Trustee, whichever is applicable;

(b)                                 An amendment shall not reduce the value of a
Participant’s nonforfeitable benefits accrued prior to the later of the adoption
or the Effective Date of the amendment; and

(c)                                  Except as provided in Section 15, under no
condition shall any amendment result in the return or repayment to the Employers
of any part of the Trust or the income therefrom or result in the distribution
of the Trust for the benefit of anyone other than Employees and former Employees
of the Employers and any other persons entitled to benefits under the Plan.

The Administrator shall notify the Trustee of any amendment of the Plan within a
reasonable period of time.


16.2        TERMINATION

The Plan will terminate as to all Employers on any date specified by the
Company.  The Plan will terminate as to an individual Employer on the date it is
terminated by that Employer if thirty days’ advance written notice of the
termination is given to the Administrator, the Trustee and the other Employers.


16.3        NONFORFEITABILITY AND DISTRIBUTION ON TERMINATION

On termination or partial termination of the Plan, the rights of all affected
Participants to benefits accrued to the date of such termination, after all
adjustments then required have been made, shall be nonforfeitable.  The
Administrator shall specify the date of such termination or partial termination
as a Special Accounting Date.  All appropriate provisions of the Plan will
continue to apply until the account balances of all such Participants have been
distributed under the Plan.

50


--------------------------------------------------------------------------------



16.4        PLAN MERGER, CONSOLIDATION, ETC.

In the case of any merger or consolidation with, or transfer of assets or
liabilities to, any other plan, each Participant’s benefits (if the Plan
terminated immediate­ly after such merger, consolidation or transfer) shall be
equal to or greater than the benefits the Participant would have been entitled
to receive if the Plan had terminated immediately before the merger,
consolidation or transfer.

51


--------------------------------------------------------------------------------



SECTION 17


ADMINISTRATION


17.1        THE ADMINISTRATOR

The Plan is administered by an Administrator appointed by the Company, which
shall consist of one or more individuals (who may but need not be Employees of
the Employers) to conduct Plan administrative functions (the “Administrator”).


17.2        THE ADMINISTRATOR’S GENERAL POWERS, RIGHTS, AND DUTIES

The Administrator shall have all the powers necessary and appropriate to
discharge its duties under the Plan, which powers shall be exercised in the sole
and absolute discretion of the Administrator, including, but not limited to, the
following:

(a)                                  To construe and interpret the provisions of
the Plan and to make factual determinations thereunder, including the power to
determine the rights or eligibility under the Plan of Employees, Participants,
or any other persons, and the amounts of their benefits (if any) under the Plan,
and to remedy ambiguities, inconsistencies or omissions, and such determinations
by the Administrator shall be binding on all parties.  Benefits under this Plan
will be paid only if the Admini­strator decides in its discretion that the
applicant is entitled to them.

(b)                                 To adopt such rules of procedure and
regulations as in its opinion may be necessary for the proper and efficient
administration of the Plan and as are consistent with the Plan and Trust
agreement.

(c)                                  To enforce the Plan in accordance with the
terms of the Plan and the Trust and in accordance with the rules and regulations
the Administrator has adopted.

(d)                                 To direct the Trustee as respects payments
or distributions from the Trust in accordance with the provisions of the Plan.

(e)                                  To furnish the Employers with such
information as may be required by them for tax or other purposes in connection
with the Plan.

(f)                                    To employ agents, attorneys, accountants,
actuaries or other persons (who also may be employed by the Employers) and to
allocate or delegate to them such powers, rights and duties as the Administrator
may consider necessary or advisable to properly carry out administration of the
Plan, provided that such allocation or delegation

 

52


--------------------------------------------------------------------------------


and the acceptance thereof by such agents, attorneys, accountants, actuaries or
other persons, shall be in writing.

(g)                                 To appoint an investment manager as defined
in section 3(38) of ERISA to manage (with power to acquire and dispose of) the
assets of the Plan, which investment manager may or may not be a subsidiary of
the Company, and to delegate to any such investment manager all of the powers,
authorities and discretions granted to the Administrator hereunder or under the
Trust agreement (including the power to delegate and the power, with prior
notice to the Administrator, to appoint an investment manager), and to remove
any investment manager; provided, however, that the power and authority to
manage, acquire, or dispose of any asset of the Plan shall not be delegated
except to an investment manager, and provided further that the acceptance by any
investment manager of such appointment and delegation shall be in writing, and
the Administrator shall give notice to the Trustee, in writing, of any
appointment of, delegation to or removal of an investment manager.

(h)                                 Special Exercise of Trustee Discretion:  To
authorize the Trustee to act without the direction of the Administrator with
regard to any matter concerning the purchase, sale, or voting of Company Stock,
including the financing and other matters incidental to such purchase or sale,
upon the written consent of the Trustee to accept such responsibility, in which
case the Administrator shall have no authority or responsibility whatsoever with
regard to the matters so delegated to the Trustee.


17.3        INTERESTED ADMINISTRATOR MEMBER

If a member of the Administrator is also a Participant in the Plan, the
Administrator member may not decide or determine any matter or question
concerning distributions of any kind to be made to the Administrator member or
the nature or mode of settlement of the Administrator member’s benefits, unless
such decision or determination could be made by the Administrator member under
the Plan if the Administrator member were not serving on the Administrator.


17.4        ADMINISTRATOR EXPENSES

All costs, charges and expenses reasonably incurred by the Administrator will be
paid by the Company to the extent not paid from the assets of the Trust.  No
compensation will be paid to a member of the Administrator as such.

53


--------------------------------------------------------------------------------



17.5        UNIFORM RULES

The Administrator shall administer the Plan on a reasonable and
nondiscriminatory basis and shall apply uniform rules to all persons similarly
situated.


17.6        INFORMATION REQUIRED BY THE ADMINISTRATOR

Each person entitled to benefits under the Plan shall furnish the Administrator
with such documents, evidence, data or information as the Administrator
considers necessary or desirable for the purpose of administering the Plan.  The
Employers shall furnish the Administrator with such data and information as the
Administrator may deem necessary or desirable in order to administer the Plan. 
The records of the Employers as to an Employee’s or a Participant’s period of
employment, Hour of Service, termination of employment and the reason therefore,
leave of absence, reemployment and Compensation will be conclusive on all
persons unless determined to the Administrator’s satisfaction to be incorrect.


17.7        REVIEW OF BENEFIT DETERMINATIONS

The Administrator will provide notice in writing to any Participant or
Beneficiary whose claim for benefits under the Plan is denied, and the
Administrator shall afford such Participant or Beneficiary a full and fair
review of its decision if so requested.


17.8        ADMINISTRATOR’S DECISION FINAL

Subject to applicable law, any interpretation of the provisions of the Plan and
any decisions on any matter within the discretion of the Administrator made by
the Administrator in good faith shall be binding on all persons.  A misstatement
or other mistake of fact shall be corrected when it becomes known, and the
Administrator shall make such adjustment on account thereof as it considers
equitable and practicable.


17.9        DENIAL PROCEDURE AND APPEAL PROCESS

A Participant with an unresolved question about benefits may request a formal
review of the situation in writing from the Administrator within sixty days
after receiving notification of his Plan benefits.  A review decision will be
made within sixty days after receipt of such request (one hundred twenty days in
special circumstances) and the Participant will be informed of the decision
within ninety days after receipt of such request (one hundred eighty days in
special circumstances).  However, if the Participant is not informed of the
decision within the period described above, the Participant may request a
further review by the Administrator as described below as if he or she had
received notice of an adverse decision at the end of that period.  The decision
will be written in a manner setting forth the specific reasons for any denial of
a benefit or benefit option, specific reference to pertinent Plan provisions on
which such denial is based, a description of any additional material or
information necessary for the Participant to perfect the claim and an
explanation of why such material or information is necessary, and an explanation
of the Plan’s claim review procedure. The Participant may request a further
review by the

54


--------------------------------------------------------------------------------


Administrator of the decision denying the claim by filing with the Administrator
within sixty days after such notice has been received a written request for such
review, and may review pertinent documents, and submit issues and comments in
writing, within the same sixty-day period.  If such request is so filed, such
review shall be made by the Administrator within sixty days after receipt of
such request, unless special circumstances require an extension of time for
processing in which case the review will be completed and decision rendered
within one hundred twenty days.  The Participant will be given written notice of
the decision which will include specific reasons for the decision, and specific
references to the pertinent Plan provisions on which the decision is based, and
such decision by the Administrator shall be final and shall terminate the review
process.

If a Participant claims disability benefits under the ESOP, within 45 days of
receiving an application for such benefits, the Committee, or its authorized
representative, will provide the Participant with a written notice of its
decision.  This 45-day period may be extended by 30 days if the Committee
determines the extension is necessary because of circumstances outside the
ESOP’s control, and the Participant is notified before the end of the 45-day
period.  If before the end of the 30-day extension period, the Committee
determines that additional time is necessary, the period may be extended for a
second 30-day period, if the Participant is notified before the end of the first
30-day extension period and the notice specifies the circumstances requiring the
extension and the date as of which the Plan expects to render a decision.

In the case of a denial of the Participant’s application, the written notice
will contain the following:

1.               The specific reasons for the denial, with reference to the ESOP
provisions upon which the denial is based;

2.               A description of any additional information or material
necessary for perfection of the application (together with an explanation why
the material or information is necessary); and

3.               An explanation of the ESOP’s claim review procedure and the
time limits applicable to such procedure, including a statement of the
Participant’s right to bring a civil action (under Section 502 of ERISA) after
an adverse benefit determination on appeal.

If an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the adverse determination, the Committee either will provide the
specific rule, guideline, protocol or other similar criterion or the Committee
will provide a statement that such rule, guideline, protocol or other similar
criterion was relied upon in making the adverse determination and that a copy of
such rule, guideline, protocol, or other criterion will be provided free of
charge to the claimant upon request.

55


--------------------------------------------------------------------------------


A Participant may appeal an adverse benefit determination relating to a claim
for disability benefits under the ESOP or contest the amount of benefits
payable, by filing an appeal in writing within sixty (60) days after the date of
notice of the decision with respect to the application.  If the claim was
neither approved nor denied within the ninety day period provided above, then
the appeal must be made within sixty (60) days after the expiration of the
ninety (90) day period.  The appeal will be given full and fair review by the
Committee.  The Participant may review all pertinent documents and submit issues
and comments in writing in connection with the appeal.

Any review of an appeal of a denied claim that a Participant is disabled under
the ESOP must meet the following standards:  the review does not afford
deference to the initial adverse benefit determination; the review is conducted
by an appropriate named fiduciary who is neither the party who made the initial
adverse benefit determination that is the subject of the appeal nor a
subordinate of such party; the review provides that the appropriate named
fiduciary consult with health care professionals with appropriate training and
experience in the field of medicine involved in the medical judgment in deciding
the appeal of an adverse benefit determination that is based in whole or in part
on a medical judgement; and the review provides for the identification of the
medical or vocational experts whose advice was obtained in connection with the
Participant’s adverse benefit determination, without regard to whether the
advice was relied upon in making the determination.

The decision on appeal will be made promptly, and not later than 45 days after
the receipt of a request for review, unless special circumstances require an
extension of time for processing, in which case, the special circumstances and
the date by which a decision is expected to be rendered shall be communicated to
the Participant in writing.  In no event will the extension exceed a period of
45 days from the end of the initial 45-day period.

The decision on review shall be in writing and shall include:

1.               The specific reasons for the denial, with reference to the ESOP
provisions upon which the denial is based;

2.               A statement that the Participant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for disability benefits.

3.               A statement of the Participant’s right to bring a civil action
(under Section 502 of ERISA) after an adverse benefit determination on appeal.

If an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the adverse determination, the Participant will either be
provided the specific rule, guideline, protocol or other similar criterion or
will be provided a statement that such rule, guideline, protocol or other
similar criterion was relied upon in making the adverse

56


--------------------------------------------------------------------------------


determination and that a copy of such rule, guideline, protocol, or other
criterion will be provided free of charge to the claimant upon request.

57


--------------------------------------------------------------------------------



SECTION 18


SPECIAL RULES APPLICABLE WHEN PLAN IS TOP-HEAVY


18.1        PURPOSE AND EFFECT

The purpose of this Section 18 is to comply with the requirements of Section 416
of the Code.  The provisions of this Section 18 are effective for each Plan Year
beginning on or after the Effective Date in which the Plan is a “Top-Heavy Plan”
within the meaning of Section 416(g) of the Code.


18.2        TOP-HEAVY PLAN

In general, the Plan will be a Top-Heavy Plan for any Plan Year if, as of the
“Determination Date” (that is, the last day of the preceding Plan Year), the sum
of the amounts in paragraphs (a), (b) and (c) below for Key Employees exceeds
sixty percent of the sum of such amounts for all Employees who are covered by
this Plan or by a defined contribution plan or defined benefit plan that is
aggregated with this Plan in accordance with Section 18.4:

(a)                                  The aggregate account balances of
Participants under this Plan.

(b)                                 The aggregate account balances of
Participants under any other defined contribution plan included under Section
18.4.

(c)                                  The present value of the cumulative accrued
benefits of Participants calculated under any defined benefit plan included in
Section 18.4.

In making the foregoing determination:  (i) a Participant’s account balances or
cumulative accrued benefits shall be increased by the aggregate distributions,
if any, made with respect to the Participant during the 1-year period (except
with respect to in-service distributions, for which a 5-year period shall apply)
ending on the Determination Date, including distributions under a terminated
plan that, if it had not been terminated, would have been required to be
included in the aggregation group, (ii) the account balances or cumulative
accrued benefits of a Participant who was previously a Key Employee, but who is
no longer a Key Employee, shall be disregarded, (iii) the account balances or
cumulative accrued benefits of a Beneficiary of a Participant shall be
considered Accounts or accrued benefits of the Participant, (iv) the account
balances or cumulative accrued benefits of a Participant who has not performed
services for an Employer or a Related Company at any time during the 1-year
period ending on the Determination Date shall be disregarded and (v) any
rollover contribution (or similar transfer) from a plan maintained by a
corporation other than an Employer under this Plan initiated by a Participant
shall not be taken into account as part of the Participant’s aggregate account
balances under this Plan.

58


--------------------------------------------------------------------------------



18.3        KEY EMPLOYEE

In general, a “Key Employee” is an Employee (or a former or deceased Employee)
who, at any time during the Plan Year is or was:

(a)                                  an officer of the Employer having annual
compensation greater than $130,000, as adjusted from time to time by the
Internal Revenue Service; provided that, for purposes of this paragraph, no more
than fifty Employees of the Employer (or, if lesser, the greater of three
Employees or ten percent of the Employees) shall be treated as officers;

(b)                                 a five percent or greater owner of an
Employer; or

(c)                                  a one percent or greater owner of an
Employer having annual compensation from the Employer of more than $150,000 (as
adjusted by the Internal Revenue Service).

For purposes of this Section, a Participant’s compensation means the wages paid
to a Participant within the meaning of Section 3401(a) of the Code and all other
payments of compensation to the Participant by an Employer for which the
Employer is required to furnish the Participant a written statement, as
described in Treas. Reg. § 1.415-2(d)(11)(i), but including for such Plan Year
or Accounting Period all of a Participant’s salary deferrals made during such
time pursuant to an arrangement maintained by an Employer under Sections 125,
132(f) or 401(k) of the Code.


18.4        AGGREGATED PLANS

Each other defined contribution plan and defined benefit plan maintained by an
Employer that covers a Key Employee as a Participant or that is maintained by an
Employer in order for a plan covering a Key Employee to satisfy Section
401(a)(4) or 410 of the Code, regardless of whether or not such plan has been
terminated, shall be aggregated with this Plan in determining whether this Plan
is top-heavy.  In addition, any other defined contribution or defined benefit
plan of an Employer may be included if all such plans that are included, when
aggregated, will not discriminate in favor of officers, shareholders or Highly
Compensated Employees and will satisfy all of the applicable requirements of
Sections 401(a)(4) and 410 of the Code.


18.5        MINIMUM EMPLOYER CONTRIBUTION

Subject to the following provisions of this Section and Section 18.6, for any
Plan Year in which the Plan is a Top-Heavy Plan, the Employer contribution
credited to each Participant who is not a Key Employee shall not be less than 3
percent of such Participant’s total compensation from the Employers for that
year.  In no event, however, shall the total

59


--------------------------------------------------------------------------------


Employer contribution credited in any year to a Participant who is not a Key
Employee (expressed as a percentage of such Participant’s total compensation
from the Employers) be required to exceed the maximum total Employer
contribution credited in that year to a Key Employee (expressed as a percentage
of such Key Employee’s total compensation from the Employers).  Contributions
made by an Employer under the Plan pursuant to Participants’ income deferral
authorizations shall not be deemed Employer Contributions for purposes of this
Section.  Employer matching contributions (as defined in Code Section
401(m)(4)(A)) shall be taken into account for purposes of this paragraph.  The
amount of minimum Employer contribution otherwise required to be allocated to
any Participant for any Plan Year under this Section shall be reduced by the
amount of Employer Contributions allocated to him for a Plan Year ending with or
within that Plan Year under any other tax-qualified defined contribution plan
maintained by an Employer.


18.6        COORDINATION OF BENEFITS

For any Plan Year in which the Plan is top-heavy, in the case of a Participant
who is a non-Key Employee and who is a Participant in a top-heavy tax-qualified
defined benefit plan that is maintained by an Employer and that is subject to
Section 416 of the Code, Section 18.6 shall not apply, and the minimum benefit
to be provided to each such Participant in accordance with this Section 18 and
Section 416(c) of the Code shall be the minimum annual retirement benefit to
which he is entitled under such defined benefit plan in accordance with such
Section 416(c), reduced by the amount of annual retirement benefit purchasable
with his Plan Accounts (or portions thereof) attributable to Employer
contributions under this Plan and any other tax-qualified defined contribution
plan maintained by an Employer.

IN WITNESS WHEREOF, the foregoing plan is adopted by the Company, this 1st day
of April, 2007.

 

TRIBUNE COMPANY

 

 

 

/s/ Dennis J. FitzSimons

 

By: Dennis J. FitzSimons

 

Its: Chairman, President and Chief Executive Officer


 

60


--------------------------------------------------------------------------------



EXHIBIT 1


TRIBUNE EMPLOYEE STOCK OWNERSHIP PLAN

List of Participating Employers as of January 1, 2007

Co Code

 

Company Name

100

 

Tribune Publishing Company

101

 

Chicago Tribune Company

103

 

Chicago Tribune Press Services

104

 

Newspapers Readers Agency, Inc

105

 

Tribune Direct

106

 

Chicagoland Publishing Company

109

 

Chicago Tribune Interactive

121

 

Tribune Media Net

130

 

Sun Sentinel

131

 

Gold Coast Publications

132

 

Sun Sentinel Development

135

 

Forum Publishing Group, Inc.

136

 

TI — SFLA

140

 

Sentinel Communications

145

 

TI — Orlando

160

 

The Daily Press

162

 

Virginia Gazette, LLC

163

 

TI - Hampton Roads

170

 

Tribune Media Services

171

 

Tribune Interactive

172

 

TMS — Glens Falls

173

 

TMS Europe

174

 

Tribune Media Serv-Glendale, WI

178

 

Tribune Media Svcs

190

 

Chicagoland TV

191

 

Oakbrook Productions

200

 

Tribune Broadcasting Company

210

 

WPIX-TV

213

 

KCPQ, Inc.

215

 

KHCW-TV

217

 

WXMI

220

 

KTLA-TV

225

 

KSWB-TV

 

61


--------------------------------------------------------------------------------


 

230

 

WGN-TV

231

 

WGN Cable Sales

232

 

Tower Distribution Company

241

 

WTIC-TV

242

 

WXIN-TV

243

 

KDAF-TV

244

 

WPMT-TV

245

 

KTXL-TV

246

 

WSFL-TV

250

 

WGNO/WNOL

252

 

WDCW-TV

255

 

WPHL-TV

265

 

KWGN-TV

270

 

KPLR-TV

275

 

KRCW-TV

285

 

Tribune Broadcasting News Ntwk

290

 

WGN-AM Radio 720

310

 

Tribune Entertainment Company

311

 

5800 Sunset Productions

500

 

Tribune Company

501

 

Tribune Information Systems

504

 

Tribune Finance Service Center

505

 

Tribune Properties

600

 

Los Angeles Times Commun. LLC

601

 

Los Angeles Times Newspapers

603

 

Los Angeles Times Interactive

605

 

Recycler Classifieds

609

 

California Community News

610

 

The Hartford Courant

611

 

Tribune Interactive - Hartford

613

 

Valumail

614

 

New Mass Media

620

 

The Morning Call, Inc.

621

 

Morning Call Interactive

623

 

Tribune Direct (ABE)

640

 

The Baltimore Sun

641

 

Interactive

642

 

Patuxent Publishing Company

643

 

Homestead Publishing Co.

 

62


--------------------------------------------------------------------------------


 

660

 

Newsday

661

 

Newsday.com

662

 

Newsday, Inc.

663

 

Star Community Publishing Grp

664

 

DSA Community Publishing

669

 

Tribune NY Newspaper Holdings

670

 

Hoy Publications LLC

671

 

Hoy L.A.

672

 

Hoy Chicago

674

 

Hoy-Central

703

 

Metromix Central

 

63


--------------------------------------------------------------------------------